

EXHIBIT 10.28








AGREEMENT


Made and entered into This 5th  Day of March, 2010




By and Between




THE BERKSHIRE GAS COMPANY




(Hereinafter called the "Company")




and the




UNITED STEELWORKERS,
AFL - CIO - CLC




in behalf of its




LOCAL UNION NO. 12325


(Hereinafter called the "Union")



 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


AGREEMENT
6
   
WITNESSETH
6
   
ARTICLE I
6
     
Recognition
6
 
Bargaining Unit
6
 
Probationary and Regular Employees
7
   
ARTICLE II
7
     
Term of Agreement
7
   
ARTICLE III
7
     
Regular Hourly Rates and Payroll Period
7
 
Maintenance of Rates During Agreement
7
 
Payroll Period
7
 
Overtime Pay
8
 
Premium Pay for Shift Work
8
 
Customer Service Department Standby
8
 
Distribution Department Standby
10
 
Relief from Service and Distribution Standby Assignments
12
 
Call-in Pay
12
 
Holiday Pay
13
 
Pay for Time Worked on a Holiday
13
 
Pay While in Higher-Rated Position
14
 
Pay While in Lower-Rated Position
14
 
Two or More Concurrent Overtime Rates
14
 
Rest Period After Certain Hours of Work
14
   
ARTICLE IV
15
     
Working Schedule
15
 
Establishment of Shifts
15
 
Mileage and travel Time on Change in Reporting Location
16
 
Employee’s Notice of Absence
16
 
Reassignment of Street Crew During Inclement Weather
16
 
Distribution Overtime Work
17
 
Temporarily Assigned Employees
17
   
ARTICLE V
18
     
Vacation Allowance
18
 
Scheduling of Vacations
18
 
Rate of Vacation Pay
21
 
Vacation Pay – Terminating Employee
21
   
ARTICLE VI
21
     
Sick Pay
21
 
Partial Pay for Injuries in Course of Employment
22
 
Exclusions
22
 
Maternity Leave
22
 
Long Term Disability
22

 
 
 
2

--------------------------------------------------------------------------------

 

 
ARTICLE VII
22
     
Promotions and Layoffs
22
 
Temporary Employees
24
 
Termination or Interruption of Service
25
 
Seniority
25
 
Application of Article
25
 
Seniority List
25
   
ARTICLE VIII
25
     
Grievance Procedure Between Company and Union
25
 
Arbitration
26
 
Conditions Precedent to Litigation
26
   
ARTICLE IX
26
     
Company Management
26
   
ARTICLE X
27
     
Strikes, Stoppages and Lockouts
27
   
ARTICLE XI
27
     
Notice in Case of Suspension or Discharge
27
 
Discharge Employee’s Right of Hearing
27
   
ARTICLE XII
27
     
Performance by Union Members
27
   
ARTICLE XIII
28
     
Partial Pay for Jury Service
28
 
Paid Time for Deaths in Family
28
 
Absence for Union Business
28
 
Pay for Annual Reserve Training
29
 
Personal Days
29
   
ARTICLE XIV
29
     
Check Off
29
   
ARTICLE XV
29
     
Plant Safety Committee
29
 
Gloves, Boots, Etc
30
 
Joint Committee
30
   
ARTICLE XVI
30
     
Bulletin Board
30
   
ARTICLE XVII
31
     
Pension Plan and Retiree Benefits
31
   
ARTICLE XVIII
32
     
Meter Work
32
 
Restriction of Supervisors
32
 
Service Progression
32
   
ARTICLE XIX
33
     
Group Insurance and Health Care Cost Containment
33

 
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE XX
34
     
Termination of Side Agreemetns
34
   
ARTICLE XXI
34
     
Gender
34
   
ARTICLE XXII
35
     
Conformation to Laws, Regulations and Orders
35
   
ARTICLE XXIII
35
     
Job Security, Training and Severance Pay
35
   
ARTICLE XXIV
36
     
Outside Contractors
36
   
ARTICLE XXV
37
     
401(K) Plan
37
   
ARTICLE XXVI
37
     
Flexible Spending Account
37
   
ARTICLE XXVII
38
     
Successors and Assigns
38
   
SCHEDULE “A”
39
   
SCHEDULE “B”
43
   
SIDE AGREEMENTS
44
     
Use of Personal Vehicles on Company Business
44
 
Uniforms
44
 
On-Call Serviceman Covering Saturday Night
44
 
Reimbursement of Expenses
44
 
Call-In Pay
44
 
Summer Help Assignments
44
 
Notification to New Employees of Shift Assignments
45
 
Facilitation/Partnership Program
45
   
APPENDIX A
46
     
Combining Production & Distribution Employees
46
   
APPENDIX B
48
     
SERVICE A
48
   
APPENDIX C
50
     
Customer Information Services Progression
50
   
EXHIBIT A
54
     
Letter of Understanding
54
     




 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT B
55
     
Letter of Understanding
55
   
EXHIBIT C
57
     
Vacation Scheduling – 30 Year Employees
57
   
EXHIBIT D
58
     
Letter of Understanding
57
   
EXHIBIT E
57
     
Letter of Understanding
57
   








 
5

--------------------------------------------------------------------------------

 

AGREEMENT


AGREEMENT made and entered into on the 5th day of March, 2010 by and between THE
BERKSHIRE GAS COMPANY, (hereinafter called the "Company"), a corporation duly
organized under the laws of the Commonwealth of Massachusetts, and having
principal offices in Pittsfield, in the County of Berkshire in said
Commonwealth, and UNITED STEELWORKERS, AFL-CIO-CLC, in behalf of its Local Union
No. 12325-1, (hereinafter called the "Union").


WITNESSETH


WHEREAS, the parties hereto have reached an agreement as a result of collective
bargaining for the purpose of facilitating the peaceful adjustment of
differences, if any, that may arise from time to time, and to promote harmony
and efficiency.


NOW THEREFORE, the parties hereto contract and agree as follows:


ARTICLE I


Recognition


SECTION 1.  The Company agrees and does hereby recognize the Union as the
exclusive representative of all employees to whom this contract applies for the
purpose of bargaining in respect to rates of pay, wages, hours of employment, or
other condition of employment.


Bargaining Unit


SECTION 2.  The provisions of this Agreement shall apply to all employees who
are employed by the Company in the job classifications listed in Schedule "A"
annexed to this Agreement, except for temporary employees.  Temporary employees
may be covered by specific provisions of this Agreement where specifically
indicated by the parties.


SECTION 3.  (a)   It shall be a condition of employment that all employees of
the Employer covered by this Agreement, who are members of the Union in good
standing on the effective or execution date of this Agreement, shall remain in
good standing.


(b)   It also shall be a condition of employment that temporary employees and
all employees covered by this Agreement, hired on or after its effective or
execution date, whichever is later, shall on the 31st calendar day following the
beginning of such employment become and remain members in good standing in the
Union.  This provision (Article I, Section 3(b)) shall apply to temporary
employees.


(c)   Good standing for the purpose of this Agreement shall be interpreted to
mean the payment or tender of Union initiation fee and monthly dues uniformly
required as a condition of acquiring or retaining membership in the Union.

 
6

--------------------------------------------------------------------------------

 

Probationary and Regular Employees


SECTION 4.  A regular employee is one who has successfully completed his
probationary period of employment and who has been accepted by the Company as a
regular employee.  New employees shall be considered probationary employees for
the first ninety (90) calendar days' period of their employment, during which
time they acquire no seniority and the Union agrees it will not process a
discharge grievance for a probationary employee who is discharged during his
probationary period, and the Company during the probationary period, shall have
the exclusive right to discharge such employee with or without cause.  At the
end of the probationary period, such persons shall be placed on the seniority
list as of the date of last hiring.


ARTICLE II


Term of Agreement


SECTION 1.  This Agreement shall be effective from March 5, 2010 and shall
continue in full force and effect until March 31, 2014.  Either party may
terminate the Agreement by giving notice in writing to the other party at least
sixty (60) calendar days prior to the expiration date of the
Agreement.  Whenever notice to terminate this Agreement as herein above provided
is given, the parties agree that at least thirty (30) calendar days prior to the
expiration date, joint conferences shall be held for the purpose of negotiating
another agreement.


ARTICLE III


Regular Hourly Rates and Payroll Period


SECTION 1.  The Company agrees to pay the regular hourly rates as shown in
Schedule "A" entitled "Job Classifications and Regular Hourly Rates Established
Pursuant to this Collective Bargaining Agreement" attached hereto and made a
part hereof.


 
 
Maintenance of Rates During Agreement


SECTION 2.  (a)  The Company agrees to maintain the regular hourly rates as
above provided for each employee or position in effect during the term of this
Agreement, subject to any changes mutually agreed upon.


(b)  Should a new job be established or should the job content of an existing
job classification be substantially changed, the Company will set the regular
hourly rate and notify the Union in writing.  If the Union does not object in
writing within twenty-one (21) calendar days after receipt of the Company's
notice, the rate shall be considered approved.  Should the Union object within
the 21-day period, the matter will be processed as a grievance subject to
arbitration.  If it is determined that the rate is incorrect, it shall be
adjusted retroactively to the date when the rate first became effective.




Payroll Period


SECTION 3.  Employees shall be paid on a bi-weekly basis.

 
7

--------------------------------------------------------------------------------

 


Overtime Pay


SECTION 4.  (a) Excluding holidays, work done by an employee before or after his
regular working hours on his regular working days and work done on a Saturday
which is not part of the employee’s work schedule shall be paid for at the rate
of one and one-half times his regular rate.


(b)           If an employee shall have worked less than forty (40) hours in any
one week, because of unpaid time off with Company permission, the Company may
permit such employee to make up the difference between his time actually worked
and forty (40) hours by working that amount of time on Saturday, during lunch,
or before or after his regular hours that week at his regular hourly rate.  If
an availability list is posted for Saturday work and an employee signs the list,
the employee shall be considered to have volunteered for work within the meaning
of this Section.  Employees who have personal time off during the week and who
volunteer to make up the time at straight time rates on Saturday, shall not be
given preference for such work over other employees on the availability list,
but they will be considered for such work in the same order as if they were
eligible to work it on an overtime basis.


(c)           Any work done by an employee on the seventh (7th) consecutive day
of work in any payroll work week, or on a Sunday, shall be paid for at the rate
of twice his regular hourly rate.


(d)           If work scheduled on days other than a regularly scheduled workday
cannot be performed for unforeseeable conditions, an employee reporting for such
work may be assigned other work but in no case will the employee be credited
with less than four (4) hours overtime.


Premium Pay for Shift Work


SECTION 5.  The Company further agrees that it will pay, in addition to the
regular hourly rates as above provided, the following shift premiums:


(a)           One Dollar and  Fifteen cents ($l.15) per hour for regularly
scheduled work performed on the second shift.


(b)           One Dollar and  Fifteen cents ($l.15) per hour for regularly
scheduled work performed on the third shift.


(c)            Employees assigned to work on the second or the third shift who
work overtime will have shift differential included in the calculation of their
overtime pay.


(d)           Shift premiums shall not apply to wages paid for sickness and
accident.




Customer Service Department Standby


SECTION 6.  (a)  Assignment:


The following sets forth the procedure which the Company shall follow in the
scheduling of the Service Department Standby Crew when the Company determines
that employees are to be assigned to standby coverage:


(1)           All service personnel approved by the Company as qualified for
standby, will be assigned on  a rotating basis.

 
8

--------------------------------------------------------------------------------

 

(2)           Any employee so assigned to standby crew coverage may be relieved
of such assignment if such employee can obtain another employee on the standby
crew to cover his assignment.  Once any such change has been agreed upon and has
been made on the standby calendar, it shall be deemed to be final.


 
(3)
If an employee on the Service Department standby crew is unable to cover his
assignment due to short-term illness/injury, or other valid reason, the Company
shall first attempt to find another employee on the standby crew to cover the
assignment on a voluntary basis.  If no employee is willing to cover said
assignment on a voluntary basis, the Company shall assign the junior available
employee on the standby crew to cover the assignment.  In seeking volunteers to
cover the standby crew assignment referred to under this paragraph the Company
shall utilize the overtime list, which shall be updated weekly and posted weekly
by the Company.



All scheduled vacation or long-term illness/injury (over two (2) weeks) shall be
distributed equally among on call personnel.  To cover these situations, an
original calendar shall be maintained and employees shall be “scheduled in” on a
continuous rotating basis originating with the junior qualified man.  All
holidays shall be distributed equally throughout the Department and the Company
will make every attempt to minimize employees receiving the same holiday in
consecutive years.


 
All calendar changes shall be made as soon as notice is given to the Service
Supervisor and Dispatch outlining a long-term injury/illness or vacated
position.



On call begins after shift workers finish their shift.


 
If the number of qualified on call personnel who are available for standby
coverage drops below four (4) in Pittsfield, North Adams or Greenfield the
remaining qualified on call personnel will cover the assignments using the
original standby calendar for that area and department.  The assignments for
such coverage will be made in accordance with the above procedure.    Whenever
the number of qualified on call personnel has dropped below four (4), the
remaining qualified on call personnel who cover the assignments on the original
standby calendar  will be paid thereafter the following additional per diems
under Section b “Schedule and Compensation” below:



Number of qualified personnel
 
Amount of the per
in the rotation:
:
diem paid
     
3 or less
 
Three (3) times the amount in the Schedule & Compensation for the vacated
assignment.



(4)           The Company shall determine the area, or areas, if any, to be
covered by each standby man.


(b) Schedule & Compensation:


(1)           Weeknights (Monday to Friday – end of shift to 7:30 A.M.)
$25/night.
(2)           Saturday – End of shift to 7:30 A.M. - $35/day.
(3)           Sunday - 7:30 A.M. to 7:30 A.M.   - $40/day.
(4)           Holidays (Article III, Section 12(a) - 7:30 A.M. to 7:30
A.M.)$55/day.
 
(5)
Employees on standby who are called in for work shall also be paid as follows:


 
9

--------------------------------------------------------------------------------

 

If on a Monday through Saturday or on a holiday, an employee is called out for
work which is outside of and not continuous with his regularly scheduled hours
of work, he shall be paid a minimum of three (3) hours pay at time and
one-half.  If the work extends beyond the three (3) hour minimum, he will be
paid for all hours worked at time and one-half.  On Sunday, he will be paid a
minimum of three (3) hours pay at time and one-half or double time for all hours
worked, whichever is greater.


A callout begins when the employee is dispatched and terminates 15 minutes after
the employee codes off when leaving his or her last assigned job.  Callout(s)
after the 15 minute period will be considered a separate callout.


(c)           Vehicle for Standby:


The Company will provide a vehicle for the employee assigned to standby for the
time he is on standby.  The employee will then return the vehicle to the Company
when not on standby.  Company vehicles provided to employees assigned to standby
will not normally be used to transport private persons or for purposes which are
unrelated to the Company's business.  However, there are times when for good
cause shown, the Company may give an employee on standby permission to use the
Company's vehicle for such purposes.  In all such cases, the employee shall be
required to request and obtain in advance from the Company's Dispatcher,
permission to use the Company's vehicle for the employee's personal,
non-business related purpose.


Distribution Department Standby



 
SECTION 7. (a) Assignment:



The following sets forth the procedure which the Company shall follow in the
scheduling of the Distribution Department Standby Crew when the Company
determines that employees are to be assigned to standby coverage.


(1)           All Distribution personnel, approved by the Company as qualified
for standby, will be assigned on a rotating basis.


(2)           The Company will determine the area or areas, if any, to be
covered by each standby man.  For the term of the contract there will be one (1)
person in each area; Pittsfield, North Adams, Greenfield.


 
(3)
If an employee on the Distribution Department standby crew is unable to cover
his assignment due to short-term illness/injury, or other valid reason, the
Company shall first attempt to find another employee on the standby crew to
cover the assignment on a voluntary basis.  If no employee is willing to cover
said assignment on a voluntary basis, the Company shall assign the junior
available employee on the standby crew to cover the assignment.  In seeking
volunteers to cover the standby crew assignment referred to under this paragraph
the Company shall utilize the overtime list.



All scheduled vacation or long-term illness/injury (over two (2) weeks) shall be
distributed equally among on call personnel.  To cover these situations, an
original calendar shall be maintained and employees shall be “scheduled in” on a
continuous rotating basis originating with the junior qualified man.  All
holidays shall be distributed equally throughout the Department and the Company
will make every attempt to minimize employees receiving the same holiday in
consecutive years.


 
All calendar changes shall be made as soon as notice is given to the
Distribution Supervisor


 
10

--------------------------------------------------------------------------------

 

 
and Dispatch outlining a long-term injury/illness or vacated position.



On call begins after shift workers finish their shift.


 
If the number of qualified on call personnel who are available for standby
coverage drops below four (4) in Pittsfield, North Adams or Greenfield the
remaining qualified on call personnel will cover the assignments using the
original standby calendar for that area and department.  The assignments for
such coverage will be made in accordance with the above procedure.    Whenever
the number of qualified on call personnel has dropped below four (4), the
remaining qualified on call personnel who cover the assignments on the original
standby calendar  will be paid thereafter the following additional per diems
under Section b “Schedule and Compensation” below:



Number of qualified personnel
 
Amount of the per
in the rotation:
:
diem paid
     
3 or less
 
Three (3) times the amount in the Schedule & Compensation for the vacated
assignment.





(b)  Schedule & Compensation:


(1)           Weeknights (Monday to Friday end of shift to 7:00 A.M.) -
$25/night.
(2)           Saturday – end of shift to 7:00 A.M. - $35/day.
(3)           Sunday - 7:00 A.M. to 7:00 A.M. - $40/day.
 
(4)
Holidays (ARTICLE III, Section 12(a) - 7:00 A.M. to 7:00 A.M.)$55/day.

(5)           Employees on standby who are called in for work shall also be paid
as follows:


If on a Monday through Friday or on a holiday, an employee is called in for work
which is outside of and not continuous with his regularly scheduled hours of
work, he shall be paid a minimum of three (3) hours pay at time and one-half. If
on a Saturday, an employee is called in for work which is outside of and not
continuous with his regularly scheduled hours of work, he shall be paid a
minimum of three (3) hours pay at time and one-half.  If the work extends beyond
the three (3) hour minimum, he will be paid for all hours worked at time and
one-half. On Sunday, he will be paid a minimum of three (3) hours pay at time
and one-half or double time for all hours worked, whichever is greater.


A callout begins when the employee is dispatched and terminates 15 minutes after
the employee codes off when leaving his or her last assigned job.  Callout(s)
after the 15 minute period will be considered a separate callout.


 
(c)
Vehicle for Standby:



The Company will provide a vehicle for the employee assigned to standby for the
time he is on standby.  The employee will return the vehicle to the Company when
not on standby.  Company vehicles provided to employees assigned to standby will
not normally be used to transport private persons or for purposes which are
unrelated to the Company's business.  However, there are times when for good
cause shown, the Company may give an employee on standby permission to use the
Company's vehicle for such purposes.  In all such cases, the employee shall be
required to request and obtain in advance from the Company's Dispatcher,
permission to use the Company's vehicle for the employee's personal,
non-business related purpose.

 
11

--------------------------------------------------------------------------------

 

Relief from Service and Distribution Standby Assignments


SECTION 8.  Servicemen over fifty-five (55) years of age, who have twenty (20)
or more years of service or those over sixty (60) years of age, who have fifteen
(15) or more years of service, and who so request, will be relieved of
assignment to on-call and shift schedules where there are a sufficient number of
employees available in each district (minimum six [6]) to provide for service
requirements.  The above will not apply to emergency situations.


Distribution Department employees over fifty-five (55) years of age who have
twenty (20) or more years of service or those over sixty (60) years of age, who
have fifteen (15) years of service,  and who so request, will be relieved of
assignment to standby schedules where there are a sufficient number of employees
available in each district (minimum six [6]) to provide for distribution
requirements.  The above will not apply to emergency situations.


Employees must notify the Company in writing prior to the beginning of the
calendar year if they wish to be relieved from on-call or standby during that
calendar year.


Call-in Pay


SECTION 9.  If on Monday through Saturday or on a holiday, an employee is called
in for work which is outside of and not continuous with his regularly scheduled
hours of work, he shall be paid a minimum of four (4) hours pay at time and
one-half.  If the work extends beyond four (4) hours he will be paid for all
hours worked at time and one-half.  On Sunday, he will be paid a minimum of four
(4) hours pay at time and one-half or double time for all hours worked,
whichever is greater.
 
 

 
12

--------------------------------------------------------------------------------

 



Holiday Pay


SECTION 10 (a).  Except as provided below, all employees shall receive eight (8)
hours pay at their regular hourly rate for each of the following Holidays,
regardless of what day of the week it occurs:


New Year's Day
President's Day
Patriots' Day
Memorial Day
Fourth of July
Labor Day
Columbus Day
Veterans' Day
Thanksgiving Day
Day after Thanksgiving Day
Christmas Day
Employee's Birthday


Should there be a conflict between the laws of the Federal Government and the
Commonwealth of Massachusetts for observance of any of the holidays set forth in
this Section, any such holiday shall be observed in accordance with the laws of
the Commonwealth.


Shift premiums will be included in holiday pay when an employee works a second
or third shift during a work week in which a paid holiday occurs.


             (b)           If any of the holidays listed above shall occur
during the regular work week of any employee and such employee does not work on
such holiday, he shall nevertheless be deemed to have worked eight (8) hours on
such holiday in computing his forty (40) hour basic week for overtime purposes.




(c)           No holiday pay shall be paid to any employee of the Company who is
absent on sick leave on the work day before or on the work day after the
holiday, except in those cases where the employee is sick for five (5) or more
consecutive work days or where the employee’s absence for the day is supported
by a doctor’s note


(d)           An employee who wishes to take his or her birthday holiday on a
day other than the day on which the employee’s birthday falls, may request the
alternate day off which the employee desires, two (2) weeks in advance of the
employee’s birthday.  The granting of the employee’s request shall be subject to
the Company’s operating conditions and the alternate date, if approved, shall be
within five (5) work days before or after the employee’s actual birthday.




Pay for Time Worked on a Holiday


SECTION 11.  Employees who work on any holiday listed in Section 10 (a) of this
Article shall be paid time and one-half plus holiday pay for the first eight (8)
hours worked and double time and one-half for all hours worked on the holiday
which are in excess of eight (8).


If an employee is temporarily transferred to a higher-rated position, he shall
receive the rate of the higher position for a holiday falling during his
temporary transfer.

 
13

--------------------------------------------------------------------------------

 



Pay While in Higher-Rated Position


SECTION 12.  Employees, permanently or temporarily, assigned to higher-rated
position, will receive the higher rate of pay while on such positions.  However,
this shall not apply where men are being taught the duties of a new position,
provided the time for breaking a man in to a new position does not exceed
twenty-five (25) work days, and provided the employee complies with all of the
requirements, including the securing of any licenses, etc., required by the work
on the particular job.


Pay While in Lower-Rated Position


SECTION 13.  Employees temporarily employed in lower wage rate positions shall
be paid their regular hourly rates.  In case of a permanent transfer, the
employees so transferred shall take the rate of the job.


Two or More Concurrent Overtime Rates


SECTION 14.  Where particular work falls within two (2) or more overtime
classifications, only the higher single overtime rate shall be paid. In the
event an employee is called in to work on an overtime basis, the employee’s
overtime rate will not be reduced from the overtime rate at the start of the
call in, for all continuous hours worked on the call in.  For example, an
employee called in to work on a Sunday on double time will continue to receive
double time for all continuous hours worked on the call in even if the call in
continues into Monday for which the contractual overtime rate is time and one
half.  Nothing set forth herein shall preclude an employee’s overtime rate from
increasing where hours worked on a call in are compensated at a higher overtime
rate than the rate at the start of the call in, in accordance with the
provisions of the Agreement.




Rest Period After Certain Hours of Work


SECTION 15.  When an employee on any shift is required to actually perform work
for a minimum of four (4) hours within the eight (8) hour period prior to the
employee's normal starting time, he shall be entitled to a paid rest period at
his regular hourly rate.  Such rest period will be equal to one-half hour for
full hour worked during the eight (8) hour period prior to his normal starting
time, and said rest period shall commence at the starting time.  When an
employee on any shift is required to actually perform work for a minimum of six
(6) hours within the eight (8) hour period prior to the employee's normal
starting time, he shall be entitled to a paid rest period at his regular hourly
rate on the basis of one (1) hour for each full hour worked during the eight (8)
hour period prior to the employee's normal starting time. The provisions of this
paragraph shall not apply on Saturdays, Sundays, Holidays or any other day on
which the employee is not scheduled to work.  Employees will be entitled to
eight (8) hours of rest time after working 16 hours in a 24-hour period, which
shall commence when the employee is released from work.  Employees will be paid
for rest time that runs into their normal work schedule.  If work is received
during the timeframe an on call employee is taking rest time, the following
procedure shall be followed:


 
1)
Work will be rescheduled, if possible.

 
2)
Work will be distributed to other qualified employees including Supervisors.

 
3)
If work is emergency (i.e. gas leak) in nature and no other options exist, the
employee on rest time will be assigned the work.




 
14

--------------------------------------------------------------------------------

 


ARTICLE IV


Working Schedule


SECTION l.  The regular work week shall consist of forty (40) hours scheduled at
eight (8) hours per day.  The regular work weeks shall be scheduled as follows:


Monday through Friday:
Tuesday through Saturday


The hours of work shall be continuous, except those operations where time is
usually taken off for a meal.  Such meal period to be not less than thirty (30)
minutes, nor more than one (1) hour.  The time for beginning the meal period
shall be within five (5) hours of starting time.  In the event that an employee
is assigned by the Company to work a straight eight (8) hour workday, the
employee shall receive a thirty (30) minute meal period without any deduction in
pay, but the employee shall not be entitled to any other break periods during
the eight (8) hour workday.


Establishment of Shifts
SECTION 2.


a)           The Company may establish, maintain during such period or periods
as it deems advisable, and discontinue shifts in any department or
departments.  In the event that the Company establishes shifts to be worked by
employees in the bargaining unit, qualified employees in the classifications
subject to the shifts shall be given their choice of the shifts to be worked in
order of their seniority.  In the event that an insufficient number of employees
volunteer to work shifts which have been established by the Company, if there
are temporary employees working in the department who are qualified to cover the
shifts, they will be assigned to them, and if there are an insufficient number
of temporary employees to cover the shifts,  junior qualified employees shall be
assigned to them by the Company.  If such shifts are established, the Company
will pay a shift differential of one dollar and fifteen cents ($1.15) for all
employees assigned to the afternoon shift and to the night shift.


 
b)
“Day,” “afternoon,” and “night” shifts shall be defined as follows:



 
(1)
“Day” shifts shall include all shifts scheduled to start between 6:00 A.M. and
10:00 A.M.

 
(2)
“Afternoon” shifts shall include all shifts scheduled to start between 12:00
P.M. (noon) and 3:00 P.M.

 
(3)
“Night” shifts shall include all shifts scheduled to start between 5:00 P.M. and
7:00 P.M.



c)           If an employee is not entitled to shift differential during his
regularly scheduled hours, he will not receive a shift differential during
overtime hours.


d)           In the event that the Company decides to establish a new shift or
change a current shift, it will notify the Union at least thirty (30) days in
advance of the implementation of the shift and if the Union requests, the
Company will discuss with Union representatives the shift hours to be
implemented.




 
 
 e)          Employees assigned to work a straight eight (8) hour working shift,
other than Monday through Friday day shifts, shall receive a thirty (30) minute
meal period without any deduction in pay, but the

 
15

--------------------------------------------------------------------------------

 

employee shall not be entitled to any other break periods during the eight (8)
hour workday.


           Mileage and Travel Time on Change in Reporting Location


SECTION 3.  The Company’s service territory shall be divided into two
territorial areas:


- Berkshire County (Western Division)
- Greenfield (Eastern Division)


Employees may be assigned to report to any location at the beginning of the
workday which is within the territorial area to which the employee is regularly
assigned and any employee so assigned with either twenty-four (24) hours notice
or by the end of the employee’s last scheduled workday before the change will
not be paid mileage or travel time.  If an employee is temporarily assigned to
report to any location at the beginning of the workday which is in the
territorial area other than the one to which the employee is regularly assigned,
the employee will be paid mileage and travel time.  The Company will exercise
its reassignment rights in good faith.




Employee's Notice of Absence


SECTION 4.  Any employee who expects to be absent from work for any cause must
notify  Dispatch as soon as possible, but in no case less than one (1) hour,
where reasonably possible, before his regular time for starting work, stating
the cause of absence and when he expects to be able to return to work.  Any
employee who fails to comply with the foregoing provisions shall not be entitled
to any pay for the day on which the absence occurs which he otherwise would be
entitled to under any of the provisions of this Agreement, nor for any
subsequent day on which he is absent unless and until he shall have given notice
thereof in accordance with the foregoing provisions.  Notice once given shall
apply for as many days as the employee giving the notice shall designate at the
time of giving such notice.  Nothing contained in this Section shall be
construed to require the Company to pay an employee for any time not worked
which is not specifically provided for under the terms of this Agreement.  When
an employee is returning to work after being absent, he will notify the Company
as far in advance as possible of the date of his return to work, but in no case
shall such notice be less than one (1) hour prior to the start of the employee's
regular schedule on the date of his return.


Reassignment of Street Crew During Inclement Weather


SECTION 5.  During any period of time when weather conditions shall prevent
employees of the Street Department from performing their regular duties, the
Company may assign them to other duties, but without loss or reduction of pay by
reason of such weather conditions.  When under such conditions employees are
scheduled for work on a Saturday they will be guaranteed at least four (4)
hours' work at the applicable rates.





 
16

--------------------------------------------------------------------------------

 



Distribution of Overtime Work


SECTION 6.  Emergency and overtime work shall be distributed fairly among the
eligible employees so far as is practicable.  Overtime work is to be given to
the regular employee on the job, if available.  If the regular employee is not
available the overtime work is to be given to another qualified employee in the
same department, before calling an employee from another department.  In the
event that the Company assigns the wrong employee from the overtime list to
work, the Company's error shall be remedied in the following manner:


In any calendar quarter, the first such error in a department shall be made up
by the future assignment of overtime work to the employee by-passed on the
overtime list.  For any subsequent errors in overtime assignments in a calendar
quarter in a department, the by-passed employee shall be paid for the hours of
overtime the employee missed due to the error.


Temporarily Assigned Employees


SECTION 7.  Employees that are temporarily transferred to another department
shall continue to maintain their primary department designation for all aspects
of determining seniority in their primary department, overtime and on call
status.


An employee, currently pulling call in their primarily assigned department, and
temporarily assigned to another department, will maintain their primary
departments on-call status while working in the temporarily assigned department.


An employee temporarily assigned to another department may receive overtime in
the temporarily assigned department on an “as-available” basis. Therefore if an
employee is “on-call” for their primary department, they will be unavailable to
perform overtime work in the temporarily assigned department.


Assigned department seniority will be utilized in identifying department working
schedules and shift work as it relates to transferred employees.  Transferred
employees will work the same hours as those worked in their primary department,
if such hours are normal working hours or shift hours worked by the department
being transferred to (i.e. employee works M-F in distribution (primary
department) will work M-F in transferred department).


Should the hours of the employee’s primary department not be available in the
transferred department, the employee must work the normal hours of the
transferred department (i.e. the employee works Tu-Sat in primary department,
but Tu-Sat are not normal work hours in the transferred department).


Should the transferred employee’s work hours impact the employees work
schedule(s) of either affected department, seniority will determine work
schedules and/or shifts.


An employee temporarily assigned to another department will continue to perform
certain responsibilities (i.e. on-call, emergency response) associated with
their primary department.


Employees assigned to work in another department and who work overtime in that
department will have the overtime credited to the area they are primarily
assigned to.


The assignment of scheduled overtime work (within an employee’s primary
department and division) will be based on low overtime and
qualifications.  Employees who are assigned to work in another department will
be placed at the bottom of that department’s overtime list.

 
17

--------------------------------------------------------------------------------

 

In the event that the Company exercises its right to make a temporary transfer
of an employee from one job classification to another during the term of the
contract due to operational reasons, if, at the end of thirty (30) work days the
employee transferred is desirous of returning to his regular classification, the
Company will allow the employee to do so and replace the employee by the
temporary transfer of another employee, so long as the substitution of the
employee will not cause the Company operational inefficiencies as determined by
the Company. The replacement of an employee on temporary transfer to another job
classification for operational reasons will be considered under the foregoing
procedure every thirty (30) work days.


ARTICLE V


Vacation Allowance


SECTION 1.  Employees of the Company will be allowed vacation computed as
follows:


(a)           Any employee who has been continuously employed for six (6) months
in any calendar year shall receive three (3) days' vacation with pay.


(b)           Any employee who has been continuously employed for more than one
(1) year, but less than five (5) years in any calendar year shall receive two
(2) weeks' vacation with pay.


(c)           Any employee who, in any calendar year shall reach the anniversary
date of his fifth (5th) year of continuous service with the Company, shall
receive two (2) weeks' vacation with pay.  In addition thereto, each such
employee shall receive another week's vacation with pay at such time as the same
may be scheduled by the Company, and such third (3rd) week shall not necessarily
be consecutive with any other vacation taken by or allowed to such employee.


(d)           Any employee who, during the calendar year, shall reach the
anniversary date of his tenth (10th) year of continuous service with the Company
shall receive two (2) weeks' vacation with pay; in addition thereto each such
employee shall receive two (2) other weeks' vacation with pay at such time as
the same may be scheduled by the Company, and such other two (2) weeks shall not
necessarily be consecutive with any other vacation taken by or allowed to such
employee.


(e)           Any employee who during the calendar year, shall reach the
anniversary date of his twentieth (20th) year of continuous service with the
Company, shall receive two (2) weeks' vacation with pay; in addition thereto,
each such employee shall receive three (3) other weeks' vacation with pay at
such time as the same may be scheduled by the Company, and such other three (3)
weeks shall not necessarily be consecutive with any other vacation taken by or
allowed to such employee.


Scheduling of Vacations


SECTION 2.  It is agreed that based upon seniority vacations may be scheduled by
the Company, with those employees having longest seniority having their choice
of dates.


(a)           The establishment of certain guidelines are necessary in order to
continue furnishing our customers with the best possible service and to insure
that our employees receive their appropriate vacations.


(b)           The problem of accomplishing both goals has become increasingly
difficult because due to the length of service of our employee group, vacation
entitlements have increased substantially in the last few years.  In addition,
employees appear to prefer summer and fall vacations rather than taking some of
their vacation allowance in the spring.  This results in a restricted number of
weeks in which vacations can be scheduled and difficulties in scheduling work
during this period of time when so many employees are away



 
18

--------------------------------------------------------------------------------

 

from work on vacation.  In response to this problem, the following changes in
the Company's vacation scheduling policy will be implemented:


Vacation preference slips will list primary and secondary vacation weeks.
As in the past, the primary two weeks, whenever they might be requested, will be
scheduled according to seniority, subject to the following
limitations:  emergencies, abnormal operating conditions and the following
limitations:


Pittsfield Customer Service


One (1) Serviceman per week in December, two (2) Servicemen per week in January,
February, March, September, October and November; three (3) Servicemen per week
April through August.


North Adams Customer Service


One (1) Serviceman per week January through March and October through December;
two (2) Servicemen per week April through September.


Greenfield Customer Service


Two (2) Servicemen per week March through September; one (1) Serviceman per week
October through February.


Meter Shop


Two (2) regular Meter Shop employees per week.


Pittsfield Distribution (Including Present Production)


Two (2) men per week in March and November and three (3) men per week April
through October.


North Adams Distribution


One (1) man per week April through November.


CIC Department


No more than three (3) employees in the Department may be on vacation in any
week at the same  time.


Meter Reading


No more than one  (1) meter reader may be on vacation in any week at the
same  time.




Exceptions to any of the above limitations may be approved on an individual
basis by management as workload permits.




Secondary vacation weeks, subject to the above limitations will be scheduled as
in the past, except that if so many weeks of vacation are requested by employees
in the summer and fall months that work scheduling or other operational
difficulties occur, the Company will request that employees in order of their
seniority

 
19

--------------------------------------------------------------------------------

 
reschedule some of their secondary vacation entitlement to the spring or
fall.  In the event that a sufficient number of employees do not voluntarily
reschedule their vacations so as to eliminate the work scheduling or operational
difficulties the Company reserves all of its rights under the Agreement with
respect to vacation scheduling.

 
20

--------------------------------------------------------------------------------

 



Rate of Vacation Pay


SECTION 3.  Employees' vacation pay shall be figured at their regular hourly
rate for their regular work week and will include shift premium when an employee
works a second or third shift during the period immediately preceding the
employee's vacation assignment date.




Vacation Pay - Terminating Employee


SECTION 4.  An employee who terminates for reasons other than retirement shall
be entitled to vacation pay due that year on a prorata basis.  If the employee
has received vacation pay prior to terminating, an adjustment in final earnings
due will be made and any balance due the Company will be the obligation of the
employee.


ARTICLE VI


Sick Pay


SECTION 1.  All employees of the Company for at least six (6) months and covered
by this Agreement shall be entitled to the following sick benefits:


(a)           Those employed for at least six (6) months, but less than twelve
(12) months, shall receive full pay for the first sixty (60) hours in any one
(1) calendar year, not necessarily consecutive, during which he or she is absent
from work on account of sickness.  For the next one hundred forty (140) hours in
the same calendar year, not necessarily consecutive, they will receive one-half
pay for the time lost on account of sickness.


(b)           Those employed for at least twelve (12) months, but less than five
(5) years, shall receive full pay for the first one hundred twenty (120) hours
in any one (1) calendar year, not necessarily consecutive during which he or she
is absent from work on account of sickness.  For the next two hundred eighty
(280) hours in the same calendar year, not necessarily consecutive, they will
receive one-half pay for time lost on account of sickness.


(c)           Those employed at least five (5) years but less than ten (10)
years shall receive full pay for the first two hundred (200) hours in any
calendar year, not necessarily consecutive, during which he or she is absent
from work on account of sickness.  For the next two hundred (200) hours in the
same calendar year, not necessarily consecutive, they will receive one-half pay
for time lost on account of sickness.


(d)           Those employed ten (10) years shall receive full pay for four
hundred (400) hours and those employed more than ten (10) years shall receive
full pay for four hundred (400) hours plus forty (40) hours for each year of
employment beyond ten (10) years up to a maximum of one thousand (1,000) hours
in any one (1) calendar year, not necessarily consecutive, during which he or
she is absent from work on account of sickness.


The Company shall have the right to satisfy itself of the fact of sickness
requiring absence by the certificate of a recognized physician, examination or
otherwise.


An Attendance Improvement Program is provided in Appendix D

 
21

--------------------------------------------------------------------------------

 



Partial Pay for Injuries in Course of Employment


SECTION 2.  In the event of time lost due to injury from accident in the course
of employment, the injured employee shall receive the difference between
workmen's compensation and his regular pay for fourteen hundred (1,400) hours,
not necessarily consecutive.  The Company reserves the same right of examination
as in the case of sickness.






Exclusions


SECTION 3.  Any employee whose sickness is due directly or indirectly to
intoxication, or to the use of intoxicants as a beverage, or to drugs or
narcotics, excluding medication prescribed by a doctor, or any immoral conduct,
or to injuries as a result of willful misconduct or to injuries suffered by an
employee while in the employ of another employer or while working at another
paying job, shall not be entitled to any sick benefits. Notwithstanding any of
the foregoing, the Company in the exercise of its sole discretion may authorize
the payment of sick benefits to any employee who is actively participating in a
recognized alcohol or drug rehabilitation program.


Maternity Leave


SECTION 4.  Maternity leave of up to eight (8) weeks duration shall be approved
upon written request to the Company.  Such written request shall specify
expected date of leave.  Regular sick pay will be available to employee for such
leave, according to terms of Section 1 above.  Following the first eight (8)
weeks of maternity leave, the Company will make available part-time assignments
(four (4) hours per day) to the employee for an additional eight (8) consecutive
weeks.  The scheduling and duration of the assignments shall be based on Company
needs.  The Company will be flexible and make reasonable accommodation for the
employee's schedule.


Long Term Disability


SECTION 5.  Employees hired after March 5, 2010 will be provided with benefits
under the same long term disability plan which is in effect for the Company’s
non-union employees  as that plan may change from time to time for the Company’s
non-union employees.




ARTICLE VII


Promotions and Layoffs


SECTION 1.  (a)  All openings for jobs within the classifications covered by
this Agreement shall be posted in all the Districts simultaneously, as soon as
reasonably practical, but in any event within fourteen (14) calendar days of
such job openings occurring, and shall remain posted for three (3) consecutive
work days, with the exception of Saturdays, Sundays and holidays, which shall be
excluded in determining the period of posting, but shall not be held to break
the continuity thereof.  All bids for job openings shall be in writing, and
shall be submitted during said three (3) day posting period.  Such a bid may be
submitted by his Shop Steward in behalf of an employee, who is absent because of
illness or injury or because he is on vacation, provided that the Shop Steward
shall have been requested to do so by such employee.  No such absent employee
shall be eligible for such job opening unless he shall return to work within
thirty (30) calendar days after he has been notified that he is the successful
bidder, unless the Company and Union shall mutually agree to waive this
requirement.

 
22

--------------------------------------------------------------------------------

 

(b)  In filling such job openings, seniority as defined in Section 4 of this
Article shall be the determining factor, subject to minimum qualifications and
fitness as determined by the Company, on a non-discriminatory basis.  If the
Union claims that the Company has determined minimum qualifications and fitness
in an unjust, unreasonable or discriminatory manner, such claim shall be subject
to the grievance and arbitration procedure provided in ARTICLE VIII herein.  The
Company agrees to fill all job openings so posted, as soon as reasonably
practical after the three (3) day posting period, but in any event within
fourteen (14) calendar days thereafter.  The Company agrees to pay the
successful bidder the rate of pay of the posted job as of the date of the award
of the job whether or not the successful bidder has been transferred to the
posted job as of that time.  If there shall be no bidders or no successful
bidders for such a job so posted, then the Company may fill the job from any
source.  The successful applicant may be returned to his former job by the
Company for a valid reason upon the completion of a fourteen (14) calendar day
period on the job or the successful applicant may be returned to his former job
for a valid reason at his own request at any time during the above-mentioned
fourteen (14) calendar day period.  In the event that the successful applicant
shall be so returned, the job opening may be filled by the Company from among
the other qualified applicants according to their seniority without the
necessity of reposting.  If the Company shall fail to fill the job within ninety
(90) calendar days from the first day posting, it shall not thereafter be filled
until it has again been posted in accordance with the above provisions.


(c)  In cases of demotion, layoff for lack of work, reduction in the work force
or the elimination of a job, seniority will be given first consideration.  In
the case of an employee so laid off, demoted, or affected by a reduction in the
work force, or the elimination of a job, said employee shall have the right to
replace another employee within the Company who has less seniority than said
employee, provided that said employee shall have minimum qualifications and
fitness to fill the job as determined by the Company on a nondiscriminatory
basis.  If the Union claims that the Company has determined minimum
qualifications and fitness in an unjust, unreasonable or discriminatory manner,
such claim shall be subject to the grievance and arbitration procedure provided
in ARTICLE VIII herein.


Any employee so laid off, demoted or affected by a reduction in the work force,
or the elimination of a job, shall have the right to exercise his seniority to
bump laterally or downward subject to the above-mentioned requirement of minimum
qualifications and fitness.  Any such employee shall not have the right to
exercise his seniority to replace an employee in the Company who occupies a
higher rated job unless said employee has previously held such higher rated job
and has the above-mentioned minimum qualifications and fitness to return to that
job.  The Company shall give at least fourteen (14) calendar days notice to the
Union of any such intended demotion, layoff for lack of work, reduction in the
work force or elimination of a job.


(d)  Such laid off employees shall be recalled to openings in jobs in the
Company for which they have minimum qualifications and fitness as determined by
the Company on a nondiscriminatory basis in reverse order from that in which
they were laid off.  If the Union claims that the Company has determined minimum
qualifications and fitness in an unjust, unreasonable or discriminatory manner,
such claim shall be subject to the grievance and arbitration procedure provided
in Article VIII herein.  The Company shall notify such employee or employees by
certified mail sent to his last known address that such work is available and if
the employee shall fail to accept such re-employment or fail to apply therefore
within one (1) week of the receipt of such notice then he shall lose all his
seniority rights previously established and continuity of employment shall be
forfeited.  In the event that said notice of recall is returned to the Company
or cannot be delivered for any reason, the Company shall notify the Union of the
recall opportunity and the employee to be recalled shall have one (1) week from
the date of such notification to the Union to accept such re-employment or apply
for it.  In the event that such employee does not do so he shall lose all his
seniority rights previously established and his continuity of employment shall
be forfeited.  It shall be the duty of the employee to keep the Company advised
in writing of his current address.  An employee accepting re-employment, shall
report for work within fourteen (14) calendar days of such acceptance.  The
duration of a laid off employee’s recall rights shall be equal to the employee’s
time of service with the Company as of the date of the layoff with a minimum of
one (1) year and a



 
23

--------------------------------------------------------------------------------

 

maximum of three (3) years.




(e)  If employees of the Company are so laid off they shall be given preference
for re-employment before the Company hires new employees for positions in which
such laid off employees have minimum qualifications and fitness as determined by
the Company on a nondiscriminatory basis.  If the Union claims that the Company
has determined minimum qualifications and fitness in an unjust, unreasonable or
discriminatory manner, such claim shall be subject to the grievance and
arbitration procedure provided in ARTICLE VIII herein.


(f)  In the event a job in the Clerical Force is eliminated the employee
affected thereby shall have the right to replace another employee of less
seniority in the Company in a job which he shall be capable of performing and he
shall be given the opportunity to demonstrate his capabilities during a period
not to exceed twenty (20) work days, however, should the Company determine
within the aforesaid twenty (20) days that the employee does not have the
capacity to perform the job, he shall be removed therefrom.  In the event the
creation of a new job in the Clerical Force, within the classifications covered
by this Agreement, is contemplated, the Company will so inform its
employees.  Any employee who intends to bid for such job when posted, shall so
notify the Company, and from such employees, the Company will select that one,
if any, who because of seniority and prior training, would appear to it to have
the potential capability of filling such job opening, and will provide such
training for such employee as is reasonably necessary for him to acquire the
necessary additional qualifications.  At the end of such training period, or, if
nobody applies for such training or is potentially qualified therefor, at the
time the job is created, the Company shall post the job as hereinabove provided.


(g)  For purposes of layoff, the elected officers of the Union consisting of the
Unit Chair, recording secretary, and also the Chief Unit Griever, shall be
deemed to have top seniority within the Company, to the extent the law allows.


Temporary Employees


SECTION 2.  A temporary employee is one who is hired by the Company for a
specific project or for a period of time which is anticipated or known in
advance to be limited and with no intention by the Company that the employee
become a regular employee.  In no event should a temporary employee’s term of
employment exceed a period of four (4) months.


The Company may exceed the limitations on its use of temporary employees which
are set forth in this paragraph in order to cover for the long term absence of a
regular employee.  However, the Company will not employ temporary employees in
numbers which exceed ten percent (10%) of the total complement of full time,
regular employees in the bargaining unit.


The designation “temporary employee” refers to a person who is on the Company’s
payroll and it does not include an employee who is employed by a contract agency
whose services are contracted for by the Company with the agency.





 
24

--------------------------------------------------------------------------------

 



Termination or Interruption of Service
as Affecting Seniority


SECTION 3.  Employees voluntarily leaving, or discharged from service of the
Company, forfeit all claim to seniority previously established.  Seniority shall
continue to accrue under the following conditions:


(a)  A leave of absence in writing granted by an officer of the Company.
(b)  Illness attested by a physician's certificate.


(c)  Service in the military forces of the United States of America or the
Commonwealth of Massachusetts (National Guard called in case of emergency).


(d)  Absence due to lay-off not to exceed twelve (12) months.


Seniority


SECTION 4.  The term "seniority" where used in this Agreement shall mean Company
seniority.  Company seniority shall be defined as the length of service of an
employee with the Company, starting with the first day of his last period of his
continuous employment by the Company.


Application of Article


SECTION 5.  The provisions of this Article shall not apply to foremen or other
supervisors, nor shall these provisions apply to the selection or hiring of
foremen or supervisors to be appointed by the Company hereafter. An employee
promoted to a foreman, supervisor, or other job outside of the Bargaining Unit,
shall retain and accumulate seniority for a twelve (12) month period and if he
should revert to the Bargaining Unit after said twelve (12) months, he does so
without any seniority rights relating to layoff and bidding for promotion, but
such rights shall be retained for all other purposes under this contract.


Seniority List


SECTION 6.  The Company will furnish the Union annually on the anniversary date
of the contract and each  three (3) months thereafter a seniority list and a
copy will be posted on a Company bulletin board.


ARTICLE VIII


Grievance Procedure Between Company and Union


SECTION 1.  Each department of the Company covered by this Agreement shall have
a Unit Griever, selected by the Union.


In all cases of disagreement concerning the interpretation and application of
the terms of this Agreement, an earnest effort shall be made to settle such
differences immediately in the following manner:


First:  A discussion of the grievance between the aggrieved employee, with his
Unit Griever, and the Supervisor or Manager of the department.

 
25

--------------------------------------------------------------------------------

 



Second:  A meeting between the aggrieved employee, the Unit Griever, a member of
the Grievance Committee and the Manager of the department.  At this stage, the
grievance shall be presented in writing on a form mutually agreed to between the
Company and the Union.


Third:  A  meeting between the Grievance Committee and the President of the
Company, or his duly authorized representative.  This step is optional with the
Local Union.


Fourth:  A meeting between the Grievance Committee and the President of the
Company, or his duly authorized representative, or both of them, and a
representative or representatives of United Steelworkers of America,
AFL-CIO-CLC.  In discipline cases, the grievant may be present at the third and
fourth steps of the grievance procedure, at the request of either the Company or
the Union.  The Company's answer to the grievance at this step shall be in
writing.


Arbitration


SECTION 2.  In the event that no satisfactory adjustment of any grievance can be
attained under the procedures set forth in Section 1, the Union may within
thirty (30) calendar days of its receipt of the Company's answer at the last
step of the grievance procedure, but not thereafter, refer the matter to a Board
of Arbitration, composed of three (3) members, one to be chosen by the Company,
one by the Union, and the third member of the Board shall be selected by the
Company and Union designees by mutual agreement.  If the Company and Union
designees cannot agree upon the selection of the third member of the Board of
Arbitration such third member shall be selected from lists of arbitrators in
accordance with the rules of the American Arbitration Association.  The award of
the Board of Arbitration shall be final and binding on the Company and the
Union, and shall be retroactive to the date of the dispute.  The Company and the
Union shall each bear the expense of its own arbitrator and shall share equally
in the expense of the third member.  Nothing herein contained shall be deemed to
give any arbitrator or Board of Arbitration the right or authority to alter,
amend or change any of the terms of this Agreement. If arbitration is not
requested within thirty (30) calendar days of the Union's receipt of the
Company's answer at the last step of the grievance procedure, the grievance
shall be deemed waived.  The Union’s request for arbitration must be in writing
and received by the Company within thirty (30) calendar days of the Union’s
receipt of the Company’s answer at the last step of the grievance procedure.




Conditions Precedent to Litigation


SECTION 3.  In further consideration of the mutual promises contained herein,
the parties hereto expressly agree that neither party shall bring, or cause to
be brought, any court or other legal or administrative action against the other
until the dispute, claim, grievance or complaint shall have been brought to the
attention of the party against whom it shall be made and the said party after
actual notice of same shall, within a reasonable time, fail to take steps to
correct the cause or circumstances giving rise to such dispute, claim grievance
or complaint.


ARTICLE IX


Company Management


SECTION 1.  Except as limited by the specific provisions of this Agreement, the
Company reserves and retains for itself exclusively, all of the rights,
privileges and authority to manage, operate and to direct the management and
operation of its affairs, including, but not limited to, the right to employ,
promote, or discharge for cause, the right to assign work, the right to direct
working forces, to temporarily transfer employees and to lay off employees
because of lack of work.  The Union agrees that except insofar as it is

 
26

--------------------------------------------------------------------------------

 

granted the right and authority hereunder, it will not hinder or interfere with
the management of the Company's affairs.


SECTION 2.  The Company shall continue to have the right to publish reasonable
rules and regulations which are not inconsistent with the provisions of this
Agreement.


ARTICLE X


Strikes, Stoppages and Lockouts


SECTION 1. While this Agreement is in force, there shall be no lockout of the
employees by the Company, and neither the Union nor its members will cause or
participate, directly or indirectly in any strike or stoppage of work.


ARTICLE XI


Notice in Case of Suspension or Discharge


SECTION 1.  If an employee is given a disciplinary suspension, the Company
agrees to have a member of the Grievance Committee or Unit Griever present at
the time of disciplinary action.  Upon written request of such member, the
Company will give written reasons for such discharge to the employee and a copy
to the Union within seven (7) calendar days of such written request.  If an
employee is discharged, the Company agrees to have a member of the Grievance
Committee or Unit Griever present at the time when the notice of discharge is
given to the employee.  The Company's notice of discharge shall be in writing
and shall contain a statement of the reason for the discharge.  A copy of said
notice shall be provided at that time to both the employee and to the member of
the Grievance Committee or Unit Griever who is present.


Discharged Employee’s Right of Hearing


SECTION 2.  In the event that an employee is discharged by the Company, he may
within three (3) work days after he has been furnished with the notice of
discharge provided for in Section 1 above, request a hearing on his
discharge.  The Company will grant him such a hearing at a meeting set up in
accordance with the provisions of Step Second under the Grievance procedure, as
set forth in ARTICLE VIII, Section 1, and any further action on such discharge
shall be in conformity with the succeeding procedure set forth in said ARTICLE
VIII, Section 1.  If, as a result of such a hearing, it is found that the
employee was unjustly discharged, he shall be reinstated.






ARTICLE XII


Performance by Union Members


SECTION 1.  The Union agrees that its members will individually and collectively
perform loyal and efficient work and service, and will use their influence and
best efforts to protect the property of the Company, and the Company's interest,
and will assist in promoting the sale of the Company's products, and that they
will cooperate with the Company, and the employees of all departments in
promoting and advancing the welfare of the Company and its service at all times.



 
27

--------------------------------------------------------------------------------

 



ARTICLE XIII


Partial Pay for Jury Service


SECTION 1.  An employee who is called for jury duty and serves as juror on a
regularly scheduled working day or days shall be paid by the Company for time
lost from work by reason of such service the difference between the amount
received by him for such service and his straight time hourly earnings, not
exceeding eight (8) hours per day.  Employees on the first shift who are excused
from jury service for the day or such employees who are excused from jury
service before 1:00 P.M. shall be required to report to work for the balance of
the first shift as a condition to receiving pay for jury service for the day in
accordance with the foregoing provisions.  Employees on the second and third
shifts shall be assigned to the first shift by the Company where reasonably
possible for the period of their jury service.  Employees on the second and
third shifts who cannot reasonably be assigned to the first shift shall, as a
condition to receiving pay for jury service in accordance with the foregoing
provisions, be required to report to work for the balance of their shifts upon
being excused from jury service if such employee has four (4) or more hours
remaining on his regular work day at the time of being excused.


As a requirement of receiving pay for jury duty, the employee must present to
the Company the employer’s copy of the employee’s “certificate of Trial Juror
Service” which is issued by the Commonwealth of Massachusetts.  In the event
that an employee has been paid for jury service and does not produce the
required certificate, the Company’s payment shall be deducted from the
employee’s subsequent paycheck.


Paid Time for Deaths in Family


SECTION 2.  In case of death of the  stepparent, grandmother, grandfather,
grandchild, brother, sister, mother-in-law or father-in-law of an employee, the
employee shall be permitted to be absent and shall be paid for any scheduled
work days lost from the date of death to the day of the funeral, inclusive, but
not to exceed (3) work days and in case of death of mother, father, spouse,
child  or stepchild, the employee shall be permitted to be absent for five (5)
work days.  In the case of death of the brother-in-law or sister-in-law of an
employee, if the employee attends the funeral which is held on a scheduled work
day, the employee shall be permitted to be absent and shall be paid for the
day.  Compensation for each day shall be computed at eight (8) times the
employee's regular hourly rate.  Such days are to be considered as days worked
for computing overtime.


If an employee who is on vacation from the Company would have been entitled to
receive paid time for a death in the family pursuant to this Section had he been
at work instead of on vacation, the Company will pay the employee funeral leave
in accordance with this Section and the employee shall be entitled to take an
equivalent number of vacation days at such time as they may be rescheduled by
the Company.




Absence for Union Business


SECTION 3.  One (1) employee with a seniority rating who is elected as a
delegate to the Union's International Convention will be granted a leave of
absence, without pay, for the duration of the convention.  The employee is to
give the Company reasonable notice of his request for such leave.  The Company
will grant one (1) employee a leave of absence, without pay, who has been
appointed or elected to a full-time official position with the Union for a
period not to exceed one year.  Seniority will accumulate during an authorized
leave of absence.



 
28

--------------------------------------------------------------------------------

 





Pay for Annual Reserve Training


SECTION 4.  An employee who is required to be absent from work due to annual
military training requirements (summer camp) in the National Guard or the
Reserve components of the Armed Services shall be paid the difference between
his military pay for such period and his regular weekly straight time wage
(forty (40) hours).  The liability of the Company under this provision shall be
limited to two weeks of summer camp per year, and shall not include periods of
emergency call-up of the National Guard or Reserves or periods of initial basic
training entered into at the commencement of National Guard or Reserve service.


Personal Days


SECTION 5.  Employees may take two (2) unpaid personal days off per contract
year.  Requests for unpaid personal days must be made with reasonable advance
notice to the Company and approval is subject to the operating conditions of the
Company.


ARTICLE XIV


Check Off


SECTION 1.  Upon individual written authorization by an employee, the Company
agrees to deduct from said employee's first pay each month, Union dues as
established under the Union's constitution and Bylaws, and to transmit the sum
so collected to the Treasurer of the Union at 5 Gateway Center, Pittsburgh,
Pennsylvania 15222 by the tenth (10th) day of the following month.


The individual written authorization by the employee shall be delivered to the
Company on cards similar to the card attached, marked Schedule "B" and made a
part hereof.


The Union shall indemnify and save the Company harmless against any claims,
demands, suits or other forms of liability that may arise out of or by reason of
action taken or not taken by the Company for the purpose of complying with the
above provisions of this Article of the Agreement or in reliance on any
authorization furnished to the Company in connection therewith.






ARTICLE XV


Plant Safety Committee


SECTION 1.  There shall be a committee of up to six (6) Union members selected
by the Union who will meet with the Plant Safety Committee.  These meetings
shall be scheduled at least quarterly on Company time, and the Company shall pay
the Union members of the Committee for time spent in these Safety Meetings
between the parties.  Special safety meetings may also be held at the request of
either party to discuss safety related concerns in a given geographic area of
the Company.  The full Company and Union Safety Committees will not be required
to attend any such special meeting which is agreed upon, however, the Chairman
of the Union's safety committee shall be present.


           It is agreed that the functions of the Safety Committee of the Union
are advisory only.  It is further agreed that the Union Safety and Health
Committee shall not be liable for any work-connected injuries, disabilities or
diseases which may be incurred by employees.

 
29

--------------------------------------------------------------------------------

 

Gloves, Boots, Etc


SECTION 2.  The Company will furnish the following equipment:


Heavy gloves as needed to those employees of the Street Department whose work
requires them;


Two (2) pairs of insulated safety shoes per year for Stockroom employees,
Street, Service, Collecttions Department and Meter Shop employees, at one-half
(1/2) cost, the other one-half (1/2) cost to be paid by the employee;


Raincoats, hats and boots to those employees of the Street Department whose work
requires them, and rain gear for the Meter Readers;


Hard hats and liners, goggles and ear muffs where required to be worn by the
Company;


Protective wearing equipment for employees working with welders;


Heavy rubber gloves for handling liquid ammonia for air conditioners;


Properly filtered gas masks to prevent the inhalation of ammonia fumes by
employees working with it; and


Full seal safety glasses which protect employees' eyes from ammonia.




Joint Committee


SECTION 3.  On a mutually agreed upon basis, the Company (four (4)
representatives) shall meet with the Union (Unit Chair and Chief Unit Griever
and two (2) designees) to discuss items of mutual interest.  An agenda shall be
agreed to in advance by both parties, and such Committee is not authorized to
change or amend this Agreement.






ARTICLE XVI


Bulletin Board


SECTION 1.  The following Company Policy shall govern the use of Company
bulletin boards:


Company bulletin boards are maintained for the purpose of posting Company
notices and communications to employees and for the Union’s use in posting
official notices to its members.  No employee shall be permitted to post any
material or notice on any Company bulletin board or anywhere throughout the
Company without the specific permission of the Company obtained in advance.  Any
Company employee who violates this policy by making any unauthorized posting or
who falsifies or who defaces any Company or Union posting, shall be subject to
appropriate disciplinary action.


The Company will provide reasonable bulletin board space in its various
departments for the posting of official Union notices to its members, such as
death notices, notices of nominations and elections and notices of regular or
special membership meetings.  Any other material which the Union



 
30

--------------------------------------------------------------------------------

 

wishes to post shall be subject to the prior approval of the Company and it
shall not be of a controversial, inflammatory or political nature, as determined
by the Company.  Approvals of such materials shall be made by the Company’s
Manager of Human Resources, or his designated representative, within forty-eight
(48) hours of the time of the Union’s request.  In the event that the Company
does not grant or deny its approval within the above time limit, the Union shall
be permitted to post the material after forty-eight (48) hours subject to the
Company’s continuing, subsequent right to approve or to disapprove the
posting.  The Company and the Union, and their representatives, shall act in
good faith in regard to the approval process which has been established by this
policy.




ARTICLE XVII


Pension Plan and Retiree Benefits


SECTION 1.  For employees hired prior to March 5, 2010, the Company shall
maintain in effect for the duration of the collective bargaining agreement
pension benefits as presently provided under the Berkshire Gas Company Pension
Plan for Union Employees.  Employees hired after March 5, 2010 will not be
eligible to participate in this defined benefit pension plan.


The alternative pension formula will be fifty three dollars ($53) per month per
year of service and the early retirement reduction factors shall be as follows:


Age
Reduction Factors
62
100%
61
100%
60
97%
59
94%
58
91%
57
88%
56
85%
55
85%



Employees will receive either the pension benefit provided for by the five (5)
year average salary formula or the alternative pension formula, whichever is
greater.  All provisions of Plan which pertain to the five (5) year average
salary formula shall also pertain to the alternative pension formula, except for
the four percent (4%) reduction factor for years of service less than
twenty-five (25) which is applicable to "Benefits Commencing on or after
March 31, 1982," which is set forth in the Plan.


SECTION 2.  At least once per year the Company will meet with the Union to
review benefit calculations, utilization and actuarial valuations. Union
representation shall consist of four (4) persons; two (2) Local Union and two
(2) International Union representatives, and Management representation shall
consist of four (4) persons.


SECTION 3.  The Company shall provide employees who retire with term life
insurance in an amount of seven thousand dollars ($7,000).  Employees shall be
notified of this coverage by the Company at the time of their retirement.


SECTION 4.  The Company shall continue to provide group medical insurance
coverage for employees who retire on a disability pension.  As a condition of
such continued insurance coverage, the employee shall be required to apply for
Social Security disability status and, if found qualified, to apply for
Medicare.  In such cases, the Company will provide for continuation of medical
benefits by means of a supplemental policy to Medicare.  Employees who qualify
for a disability pension under the Plan shall have

 
31

--------------------------------------------------------------------------------

 

their pension calculated as of the time of the disability pension based on
projected years of service to age sixty-five (65).


The Company’s disability pension plan will be amended to require that an
employee must have fifteen (15) years of service in order to be qualified for
disability pension benefits and the employee must be totally  and permanently
disabled from  performing any available bargaining unit job at the Company.  In
the event that an employee is totally and permanently disabled from performing
his or her job at the Company, but the employee does not retire on a disability
pension because the employee has been  transferred to another available
bargaining unit job at the Company, the employee transferred to the other
bargaining unit job will retain the rate of pay of the employee’s position from
which the employee has become disabled, or the rate of pay of the job to which
the employee has been transferred, whichever is higher, including all future
negotiated general wage increases.


SECTION 5.  The Company will pay one-half (1/2) of the group hospitalization and
surgical insurance premiums (excluding dental) for early retirees between ages
sixty (60) and sixty-five (65).   The retiree will cease to be eligible for
coverage after age 65.  Coverage for spouse/family of retiree or spouse of
deceased retiree shall continue as above until he/she reaches age 65.


ARTICLE XVIII


Meter Work


SECTION 1.  All meter work is to be performed by qualified Company employees in
the bargaining unit.  When the Company determines the volume of ERT battery
changes which may be necessary during the term of the contract, it will meet
with the Union to determine how this work will be accomplished through the use
of temporary and full time employees to remove and install ERT devices.  The
time restrictions on the Company’s use of temporary employees, which are set
forth in Article VII, Section 2 of the contract, shall not apply for the
duration of the first full ERT battery change cycle.




Restriction of Supervisors


SECTION 2.  The Company agrees that it will use its best efforts to see that no
Supervisor shall, except in cases of emergency or for the purpose of education
and instruction, perform any work of the type customarily performed by a member
of the Bargaining Unit.


Service Progression


SECTION 3. (a)  A Helper will be reclassified as a Service 3rd Class after
eighteen (18) months of continuous service in the Helper position and after
having completed the OQ tasks for service and having been determined to be
qualified by the employee’s immediate supervisor and  approved by the Department
Manager..


(b)          In the event that an employee classified as a Helper is unable to
progress to a Service 3rd Class within twelve (12) months after he becomes
eligible, the employee shall be subject to layoff by the Company without bumping
rights, but with the right to fill vacant positions in the bargaining unit which
the employee has the qualifications and seniority to be accepted for


 
(c)
The procedure for progressing from Service Third to Service Second is revised as
follows:

“The Service Review Board will meet at six (6) month intervals when a Service
Third Class employee indicates that he is qualified to advance to the next step
in the progression.  Employees who have previously held the higher
classification in the progression will be eligible to

 
32

--------------------------------------------------------------------------------

 
 
advance through approved testing in three (3) months.  The Service Review Board
will determine if the employee warrants an increase in pay or a classification
change.  The Review Board will submit its recommendation to the Company which
will either approve or disapprove it.  If the Service Review Board has met and
turned down an employee three (3) consecutive times and the time duration has
exceeded eighteen (18) months, the employee may request a special hearing with
representatives from the Company and the Union leadership to review his
rejection and his qualifications.  The Service Review Board will be present at
this meeting to support its decision not to advance the individual


SECTION 4.  When a Service employee is assigned to Service work in connection
with high inside and outside roof installations, an additional employee will be
assigned to such work when it would be hazardous or unsafe for one (1) employee
to perform the job alone.








ARTICLE XIX


Group Insurance and Health Care Cost Containment


SECTION 1.  Except as set forth herein, the Company shall maintain in effect for
the duration of the collective bargaining Agreement group insurance benefits as
presently provided.  Said group insurance benefits shall include employee group
life insurance in an amount equal to the employee's base salary (rate of pay
times 2,080 hours) rounded upward to the nearest one thousand dollar ($1,000)
increment with a minimum life insurance benefit in the amount of fifteen
thousand dollars ($15,000), and medical/dental benefits.


As soon as reasonably possible after the ratification of the Agreement by the
Union’s membership, the Company shall implement the Tufts HMO health insurance
plan for employees who live in the Commonwealth of Massachusetts.  Current or
new employees who live outside of the Commonwealth of Massachusetts will be
offered health care coverage either under the Tufts HMO health insurance plan or
under the Tufts PPO health insurance plan whichever the employee
elects.  Effective as of January 1, 2011, the annual maximum benefit amount for
basic and restorative services under the dental plan shall be increased to one
thousand five hundred dollars ($1,500).


SECTION 2.  The Company and Union agree to a health care cost containment
committee.  Each year, after the Company has been notified of an increase in
medical or dental premiums, the Company-Union Health Care Cost Containment
Committee shall meet and attempt to mutually agree on plan design or other
changes to reduce the cost increases to be shared by the Company and by
employees. The Union committee will include a representative from the
International Pension and Insurance Department, a District representative of the
International Union and four (4) members of the Local Union appointed by the
Local's president.  No changes in the Company's existing health care program
will be made during the contract term except by mutual agreement and subject to
Union ratification.  Nothing herein shall preclude the Company's right to change
carriers or to self insure provided the existing level of benefits and
conditions of payment are maintained.


The Committee shall meet on a quarterly basis during the contract term if
requested by either party, and the entire Union committee shall be present at
all meetings.


SECTION 3.  The employee contribution to the cost of group medical and dental
insurance benefits shall be twenty percent (20%).


Employee contributions will be made through payroll deductions and they will be
offered on a pretax basis.

 
33

--------------------------------------------------------------------------------

 

SECTION 4. If a spouse works full-time (as defined by his or her employer) for a
company that offers medical and/or dental coverage and the spouse’s employer
shares or pays for in its entirety the cost of these coverages, the spouse may
voluntarily enroll in his or her employer’s plans at the next available
opportunity providing the total premium cost to the employee does not exceed the
cost to the Company to include the spouse as a dependent under the Company’s
plan.  The employee’s spouse may also be enrolled in the Company’s plan, if
desired.  The two plans will coordinate benefits.  The Company will reimburse
the employee’s spouse 100% for the spouse’s portion of the medical and dental
coverage in the spouse’s employer’s plan(s).  The Union leadership, in
conjunction with the Company, will educate the Union membership through the
existing union management health committee,  to strive for 100% participation in
this program.


SECTION 5.  The Company will offer a One Thousand dollar ($1000) annual opt-out
credit for any employee waiving medical coverage based on eligibility of
employee for adequate alternate coverage as verified by the Company.  Payments
will be made incrementally over the course of the year at regular payroll
intervals, subject to existing payroll tax laws.




SECTION 6.  Should any Federal or State law become effective during the term of
this Agreement providing benefits substantially parallel to those of the group
insurance benefits provided for in this Agreement and impose the cost thereof
upon the Company, then and to that extent only such paralleling benefits
provided for under the Company's group insurance benefit plan shall become
inoperative and be canceled by the Company in order to avoid duplication of
insurance costs.








ARTICLE XX


Termination of Side Agreements


SECTION 1.  All jointly signed letters or memoranda of agreement which have been
signed by the parties subsequent to April 1, 1976 which are to continue in
effect for the duration of this Agreement have been incorporated herein under
the heading of "SIDE AGREEMENTS".  Any such jointly signed letter or memorandum
of agreement which has not been specifically incorporated herein shall be deemed
to have been terminated as of the effective date of this Agreement.  The
foregoing provision shall not apply to written settlements of grievance which
have been filed by the Union in accordance with the provisions of ARTICLE VIII
herein.  All said written grievance settlements shall continue in full force and
effect according to their terms unless they are terminated or modified by the
parties.






ARTICLE XXI


Gender


SECTION 1.  All references to the masculine gender contained in this Agreement
shall also be construed to refer to the feminine gender where applicable.





 
34

--------------------------------------------------------------------------------

 



ARTICLE XXII


Conformation to Laws, Regulations and Orders


SECTION 1.  It is understood and agreed that all agreements herein are subject
to all applicable laws now or hereafter in effect and to the lawful regulations,
rulings and orders of regulatory commissions having jurisdiction.  If during the
life of this Agreement any of said laws, regulations, rulings or orders shall
conflict with any of the provisions of this Agreement, such provision or
provisions shall be immediately suspended, and shall be given continued effect
only to the extent permitted by law.  The suspension or invalidity of any
provision of this Agreement in accordance with the foregoing shall not affect or
impair any other term or provision of the Agreement and said other terms and
provisions shall remain in full force and effect.


ARTICLE XXIII


Job Security, Training and Severance Pay


SECTION 1.  The Company agrees that regular employees with five (5) or more
years of continuous service will not be laid off due to lack of work during the
term of this Agreement.  The foregoing no layoff protection shall not apply to
any employee of the Company who was hired on or after January 5, 2004.


SECTION 2.  No employee in the bargaining unit who was employed as of February
1, 2000 will be laid off due to the Company’s subcontracting of the work which
the employee performs.


SECTION 3.  The foregoing employee protection which is set forth in Section 2 of
this Article will expire as of the expiration date of the collective bargaining
agreement and  shall not continue thereafter unless it is  specifically
negotiated by the Union.


SECTION 4.  As heretofore, the Company will, where practicable, train employees
to keep abreast of technological changes in the industry, e.g. plastic pipe.


SECTION 5.  Any employee laid off from the Company's employ may elect to receive
one (1) week of severance pay for each full year of continuous service with the
Company which the employee has as of the date of the layoff.  If the employee
elects to receive severance pay, the employee's right to be recalled under
Article VII of this Agreement shall be terminated as of the date of the
layoff.  The employee shall make his or her election with respect to severance
pay within thirty (30) calendar days of the date of the employee's layoff, and
if the employee elects to receive severance pay, the Company shall make the
payment on the next payday following the employee's notice to the Company of his
or her election.


SECTION 6.  The following is applicable to employees who become surplus during
the contract’s term, but who are not subject to layoff due to the provisions of
SECTION 1 and SECTION 2 above:


(a)  Junior surplus employees shall be required to use their seniority to bump
into other jobs in the bargaining unit in accordance with the collective
bargaining agreement.  Employees bumping shall revert to the rate of pay of the
job bumped into.


(b)  Surplus employees who have no job to bump into will be provided with work
by the Company at their current rate of pay.  Work provided may be non Union,
and if it is, it will be on a no precedent or prejudice basis, nor will it form
the basis of any future Union claim to such work.



 
35

--------------------------------------------------------------------------------

 

ARTICLE XXIV


Outside Contractors


SECTION 1.  During the term of the Agreement, the Company will continue to study
its use of outside contractors in order to determine what level of work
presently contracted out, if any, can be performed by Company employees as
economically and in an equally efficient manner to the Company's operations.  A
report will be made to the local Union at the monthly meeting provided for in
Section 3 of this Article.


SECTION 2.  During the term of the Agreement, the Company will study its use of
outside contractors to perform garage and vehicle service work to determine the
extent to which any such work can be performed by Company employees as
economically and in an equally efficient manner to the Company's operations.  A
report will be made to the local Union at the monthly meeting provided for in
Section 3 of this Article.


SECTION 3.  On a monthly basis during the months of March through December, the
Company will meet with the President of the local Union and a Distribution
employee to discuss the Company's contracting out of work and to listen to Union
suggestions as to whether any of the work to be contracted out may be done as
economically and in an equally as efficient manner by Company employees, and if
deemed appropriate by the Company to assign the work to Bargaining Unit
employees.  It is understood that Agreement does not indicate or suggest that
"DigSafe mark-out" work is not bargaining unit work.





 
36

--------------------------------------------------------------------------------

 



ARTICLE XXV


401(k) Plan


SECTION 1.  The Company will continue to provide employees who were hired prior
to the effective date of this Agreement with a 401(k) Plan with the following
matching contributions by the Company:


Employee Contribution
Company Contribution
   
1%
1%
2%
1.5%
3%
2.0%
4%
2.5%
5%
3.0%
6%
3.5%



Employees hired after the effective date of this Agreement will be automatically
enrolled in the 401(k) Plan at a six percent (6%) contribution level unless they
specifically opt out of coverage after having been enrolled according to the
Plan’s auto-enrollment provisions.  Such employees  will be provided with the
following matching 401(k) Plan contributions by the Company:




Employee Contribution
Company Contribution
1%
1.25%
2%
2.5  %
3%
3.75%
4%
5.0  %
5%
6.25%
6%
7.5  %



The maximum employee contribution shall be that allowed by the 401(k) plan
document.  The 401(k) plan shall include employee loan provisions as provided
for in the Memorandum of Settlement signed by the parties on March 30, 1996.


ARTICLE XXVI


Flexible Spending Account


SECTION 1.   The Company will continue to provide employees with a Flexible
Spending Account as authorized by Section 125 of the Internal Revenue
Code.  This Plan will make available to employees pre-tax payment of medical,
child care, and elderly care costs.

 
37

--------------------------------------------------------------------------------

 

ARTICLE XXVII


Successors and Assigns


SECTION 1.  This Agreement shall be binding upon the parties hereto and the
successors and assigns of each.


THIS AGREEMENT made and entered into by authorized representatives of the
Company and the Union.


FOR THE UNITED  STEELWORKERS
 
THE BERKSHIRE GAS COMPANY
, AFL, CIO, CLC
         
Leo W. Gerard
 
Karen L. Zink
LEO W. GERARD
 
KAREN L. ZINK
International President
 
President,  Treasurer and Chief  Operating Officer
     
Stanley Johnson
 
Richard E. Nasman
STANLEY JOHNSON
 
RICHARD E. NASMAN
International Secretary/Treasurer
 
Director of Operations
     
Thomas Conway
   
THOMAS CONWAY
   
International Vice President, Administration
         
Fred Redmond
   
FRED REDMOND
   
International Vice President, Human Affairs
         
William J. Pienta
   
WILLIAM J. PIENTA
   
Director, District 4
         
Stephen Finnigan
   
STEPHEN FINNIGAN
   
Sub-District Director
         
Michael E. Ferriter
   
MICHAEL E. FERRITER
   
Local Union President
         
Michael Sciola
   
MICHAEL SCIOLA
   
Local Union Committee Vice President
         
Matthew Cota
   
MATTHEW COTA
   
Local Union Committee Chief Unit Griever
         
Joseph Carbone
   
JOSEPH CARBONE
   
Local Union Committee Unit Griever
         
Date:   3/5/10
 
Date:   3/5/10


 
38

--------------------------------------------------------------------------------

 

SCHEDULE "A


Job classification and regular hourly rates established pursuant to this
Collective Bargaining Agreement:


REGULAR HOURLY RATES FOR EMPLOYEES HIRED BEFORE APRIL 1, 1996


Job Classification
4/1/09
4/1/10
4/1/11
4/1/12
4/1/13
 
(3%)
(3%)
(3%)
(3%)
(3%)
Distribution
         
Working Street Leader
31.95
32.91
33.90
34.91
35.96
Working Production Leader (1)
31.95
33.91
34.93
35.97
37.05
Production Utility “A”
na
31.80
32.75
33.73
34.75
Production Utility I
na
30.80
31.72
32.67
33.65
Utility “A”
29.90
30.80
31.72
32.67
33.65
Utility I
28.35
29.21
30.08
30.98
31.91
Utility II
26.44
27.23
28.05
28.89
29.76
Utility III
24.82
25.56
26.33
27.12
27.94
Laborer
23.49
24.20
24.93
25.67
26.44
           
Service Department
         
Service A
31.95
32.91
33.90
34.91
35.96
Service 1st Class
29.90
30.80
31.72
32.67
33.65
Service 2nd Class
27.74
28.57
29.43
30.31
31.22
Service 3rd Class
25.77
26.54
27.34
28.16
29.01
Helper
23.31
24.01
24.73
25.47
26.23
           
Meter Shop
         
Field Tech Senior
29.90
30.80
31.72
32.67
33.65
Field Tech A
27.74
28.57
29.43
30.31
31.22
Field Tech B
25.77
26.54
27.34
28.16
29.01
Meter Foreman
28.36
29.21
30.08
30.99
31.91
Meter A
25.77
26.54
27.34
28.16
29.01
Meter B
24.25
24.97
25.72
26.49
27.29
           
CIC
         
Customer Representative  - Step D*
22.44
23.12
23.81
24.52
25.26
Customer Representative  - Step C*
21.55
22.19
22.86
23.55
24.25
Customer Representative  - Step B*
21.21
21.84
22.50
23.17
23.87
Customer Representative  - Step A*
20.76
21.39
22.03
22.69
23.37
           
Other
         
Stores Department
25.51
26.28
27.07
27.88
28.72
Custodian
23.01
23.70
24.41
25.14
25.90
Meter Reader
25.79
26.56
27.36
28.18
29.03
Stockroom Clerk*
23.63
24.34
25.07
25.82
26.59
Collector
25.77
26.54
27.34
28.16
29.00



* Clerical employees
(1) Effective as of the signing date of the contract, “Working Utility Leader”
will be reclassified as “Working Production Leader”

 
39

--------------------------------------------------------------------------------

 

Progression from Meter B to Meter A shall be through a Meter Progression Review
Board established by the Company and Union with qualifications and criteria for
advancement to be developed in accordance with the same procedure as outlined in
the Service and Distribution Departments.


Promotion from Labor II to Working Street Leader and Working Utility Leader
shall be in accordance with criteria mutually agreed upon by the parties in the
Operator Qualifications (“OQ”) Program, dated July 29, 2002 (revised May 3,
2004)


Note: Effective April 1, 1996, the Company made a special adjustment in the
amount of 5¢ per hour to the wage rates of all classifications in the bargaining
unit prior to the implementation of any general wage increases.  This adjustment
in wage rates was for the purpose of buying out the Company’s then existing
contractual obligation to provide employees with meal allowances.

 
40

--------------------------------------------------------------------------------

 



REGULAR HOURLY RATES FOR EMPLOYEES HIRED ON OR AFTER APRIL 1, 1996


Job Classification
4/1/09
4/1/10
4/1/11
4/1/12
4/1/13
 
(3%)
(3%)
(3%)
(3%)
(3%)
Distribution
         
Working Street Leader
31.95
32.91
33.90
34.91
35.96
Working Production Leader (1)
31.95
33.91
34.93
35.97
37.05
Production Utility “A”
na
31.80
32.75
33.73
34.75
Production Utility I
na
30.80
31.72
32.67
33.65
Utility “A”
29.90
30.80
31.72
32.67
33.65
Utility I
22.50
23.18
23.88
24.59
25.33
Utility II
20.66
21.28
21.92
22.58
23.25
Utility III
19.19
19.76
20.35
20.96
21.60
Laborer
na
18.35
18.90
19.47
20.06
           
Service Department
         
Service A
31.95
32.91
33.90
34.91
35.96
Service 1st Class
29.90
30.80
31.72
32.67
33.65
Service 2nd Class
22.09
22.76
23.44
24.14
24.87
Service 3rd Class
20.19
20.79
21.42
22.06
22.72
Helper
17.82
18.35
18.90
19.47
20.06
           
Meter Shop
         
Field Tech Senior
29.90
30.80
31.72
32.67
33.65
Field Tech A
22.09
22.76
23.44
24.14
24.87
Field Tech B
20.19
20.79
21.42
22.06
22.72
Meter Foreman
28.36
29.21
30.08
30.99
31.91
Meter A
20.66
21.28
21.92
22.58
23.26
Meter B
17.82
18.35
18.90
19.47
20.06
           
CIC
         
Customer Representative  - Step D*
22.44
23.12
23.81
24.52
25.26
Customer Representative  - Step C*
16.52
17.02
17.53
18.05
18.59
Customer Representative  - Step B*
16.18
16.67
17.17
17.68
18.21
Customer Representative – Step A*
15.76
16.23
16.72
17.22
17.74
Customer Service Clerk*
15.22
15.68
16.15
16.64
17.13
           
Other
         
Stores Department
21.84
22.49
23.17
23.86
24.58
Custodian
19.42
20.00
20.60
21.22
21.85
Meter Reader
22.11
22.78
23.46
24.16
24.89
Stockroom Clerk*
20.02
20.62
21.24
21.88
22.54



* Clerical employees


(1) Effective as of the signing date of the contract, “Working Utility Leader”
will be reclassified as “Working ProductionLeader”

 
41

--------------------------------------------------------------------------------

 

The parties have agreed that employees hired by the Company on or after April 1,
1996, shall not be subject to the same progression as in effect under the
Agreement for employees hired prior to that date.  The following shows those
classifications which may be achieved through progression and those which may
only be achieved through the Company’s posting of a vacancy, as applicable to
employees hired on or after April 1, 1996:


Distribution
 
Working Street Leader
(3 positions to be maintained - one in each Division- by Posting - must be a
Utility "A")
Working Production Leader
(By Posting - 1 position to be maintained - must be a Production Utility A)
Production Utility A
(By Posting - 2 positions to be maintained - must be a Production Utility I)
Production Utility I
(By Posting - 1 position to be maintained - must be Utility I or Utility A)
Utility “A”
(36  month progression & OQ)
Utility I
(12 month progression and OQ)
Utility II
(12 month progression and OQ)
Utility III
(18 month progression and OQ)
Laborer
         
Service Department
 
Service A
(3 positions to be maintained - one in each Division- by Posting - must be a
Service 1st Class w/Fitters License)
Service 1st Class
(Journeymans Gas Fitters License  and 12 months as Service Second Class or
without license 5 years as Service Second Class)
Service 2nd Class
(12 month & rev board and OQ)
Service 3rd Class
(18 month & OQ and mgmt Approval)
Helper
     
Meter Shop
 
Meter Tech Senior
(12 month & review board)
Field Tech A
(12 month & review board)
Field Tech B
 
Meter Foreman
(one position to be maintained) by review board
Meter A
(24 month & review board)
Meter B
         
CIC
 
Customer Representative – Step D
(12 month progression & review board)
Customer Representative – Step C
(6 month progression & review board)
Customer Representative – Step B
(6 month progression & review board)
Customer Representative – Step A
 
Customer Service Clerk
 
Collector
     
Other
 
Stores Department
 
Custodian
 
Meter Reader
 
Stockroom Clerk
 




 
42

--------------------------------------------------------------------------------

 

SCHEDULE "B


CHECK OFF AUTHORIZATION
UNITED STEELWORKERS
AFL-CIO-CLC


Pursuant to this authorization and assignment, please deduct from my pay each
month, while I am in employment within the collective bargaining unit in the
Company, and irrespective of my membership status in the Union, monthly dues,
assessments and (if owing by me) an initiation fee each as designated by the
International Treasurer of the Union.


The aforesaid payment shall be remitted promptly by you to  Frank S. McKee, or
his successor, International Treasurer of the United Steelworkers, or its
successor, Five Gateway Center, Pittsburgh, Pennsylvania, 15222.


This assignment and authorization shall be effective and cannot be cancelled for
a period of one (1) year from the date appearing above or until the termination
date of the current collective bargaining agreement between the Company and the
Union, whichever occurs sooner.


I hereby voluntarily authorize you to continue the above authorization and
assignment in effect after the expiration of the shorter of the periods above
specified, for further successive periods of one (1) year from such date.  I
agree that this authorization and assignment shall become effective and cannot
be canceled by me during any of such years, but that I may cancel and revoke by
giving to the appropriate management representative of the plant in which I am
then employed, an individual written notice signed by me and which shall be
postmarked or received by the Company within fifteen days following the
expiration of any such year or within the fifteen days following the termination
date of any collective bargaining agreement between the Company and the Union
covering my employment if such date shall occur within one of such annual
periods.  Such notice of revocation shall become effective respecting the dues
for the month following the month in which such written notice is given; a copy
of any such notice will be given by me to the Financial Secretary of the Local
Union.




Local Union No.   12325-1    
 
United Steelworkers
Signature
        ________________________
Check No.
Witness
Ledger No.


 
43

--------------------------------------------------------------------------------

 

SIDE AGREEMENTS


The following side agreements except where specifically designated to expire at
an earlier date, are to remain in effect for the duration of the current
collective bargaining agreement and are hereby incorporated into the collective
bargaining agreement.


A.           Use of Personal Vehicles on Company Business


 
For those employees who drive their personal cars,  on Company business, for all
miles driven that day the mileage reimbursement rate shall be at the rate
established by the Internal Revenue Service (IRS).  Changes in the rate will not
be retroactive, but will take effect at the time when a change in the rate is
announced by the IRS.



 
B.
Uniforms



The Company shall provide and pay the full cost of uniforms for employees in the
following classifications:  Service A, Service First Class, Service Second
Class, Service Third Class, Helper, Meter Foreman, Meter A, Meter B, Field Tech
Senior, Field Tech A, Field Tech B Utility A, Utility I, Utility II, Utility
III, Meter Reader, Working Street Leader, Working Prodcution Leader, Production
Utility A, Production Utility I, Laborer, Stockman, Collector, and Custodian.
Uniforms provided by the Company shall be worn by employees during their working
hours.


 
C.
On-Call Serviceman Covering Saturday Night



If a call is received before 7:30 A.M. on a Sunday morning, and the on-call
serviceman has to work beyond 7:30 A.M. Sunday morning to finish the call, he
will be paid the minimum set forth in Article III, Section 6(b) of this
Agreement or double time for all hours worked, whichever is the greater.


 
D.
Reimbursement of Expenses



The Company will reimburse any employee for out-of-pocket expenses for parking
meters, phone calls and postage which are incurred by said employee due to
Company business.


 
E.
Call-In Pay



If on Monday through Saturday or on a holiday an employee is called in two (2)
hours, or in excess of two (2) hours, before his regularly scheduled hours of
work and work is continuous with his regularly scheduled hours of work, he shall
be paid a minimum of four (4) hours pay at time and one-half rate for the
call-in.  This does not apply to an employee being called in prior to the second
or third shifts where the work is continuous with that shift.  On Sunday he will
be paid a minimum of four (4) hours pay at time and one-half or double time for
all hours worked, whichever is greater.


 
F.
Summer Help Assignments



The work assignments of summer help hired by the Company in the Service
Department shall be limited to the painting of meters and meter sets unless the
Company and the Union mutually agree otherwise in advance of the assignment.

 
44

--------------------------------------------------------------------------------

 

G.           Notification to New Employees of Shift Assignments


New employees will be told by the Company that they shall be subject to
involuntary assignment to shifts other than the day shift and that they shall be
subject to that assignment until a new employee has been hired, is trained and
is qualified to take the employee’s place on the shift.


 
H.
When LNG is received at the LNG Plant, a qualified Distribution Department
employee will be present at the unloading.



I.           A two (2) employee Fitting Team will be utilized for all meter work
AL800 and above.


J.           Facilitation/Partnership Program


During the term of the Agreement, the parties will explore the use of federal
facilitation/partnership programs to help the parties deal with business issues
facing them. The choice of any program is to be by the mutual agreement of the
parties and any actions to be taken pursuant to any such “partnership” program
shall also be by the mutual agreement of both parties.  The apportionment of the
cost of any program shall be determined by the parties mutual agreement.



 
45

--------------------------------------------------------------------------------

 

Appendix A


Combining Production & Distribution Employees
Into One Department


The merging of the Production and Distribution employees into one group of
classifications will be accomplished through the joint efforts of a
Company/Union Review Board.  The Review Board will consist of two (2)
Supervisors and two (2) Working Leaders.  As soon as an employee is hired
(Utility III) the Review Board will follow his progression and approve his
progression from Utility II to Utility I via a job-related test.


Because the two departments are so diverse in their work responsibilities it is
difficult to determine the exact criteria for advancement and therefore the
Review Board is responsible for assuring that the employee requesting the
promotion has met the necessary requirements for advancement.  In the event that
the Committee deadlocks on criteria or decision on the recommendation of
promotion the final decision will be made by the Company subject to the Union
right to grieve and arbitrate.


The attached sheet shows a general summary of the job duties for these three
classifications.  The exact duties and criteria for advancement will be
determined by the Review Board and therefore this is a suggested guideline.


As soon as the concept is approved the Review Board will consider all requests
for promotion to Utility I.  Some employees are presently specialized in one
area of responsibilities and it is anticipated that some of them may continue in
the specialized area.  Employees will have to demonstrate their aptitude,
ability and attitude to the Review Board for consideration of promotion.  It is
anticipated that employees can request a change from Utility II to Utility I
three (3) times a year (at four (4) month intervals).  Utility III employees
will be promoted to Utility II when the Review Board determines that they have
met the qualifications for promotion.  In making this determination, the Review
Board will give consideration to prior experience as a Laborer or as a Utility
III.  Utility II employees will be eligible for review by the Review Board for
promotion to Utility I after one (1) year as a Utility II.  When an employee has
been classified as a Utility III for one (1) year and a Utility II for six (6)
months, his progress shall be evaluated by the Review Board which shall make
recommendations as to the areas in which training should be provided to the
employee to assist him in progressing to Utility I.


All employees working for the department will be assigned a "primarily assigned
to" designation by the Review Committee.  Any future vacancies in the new
department will be posted at the bottom step.





 
46

--------------------------------------------------------------------------------

 

General Summary Of Job Duties For  Utility III, Utility II, Utility I
Utility III -


Distribution Plant repairs
Operation of Department vehicles
Operation of Department equipment
 
(a)
Mueller tapping, stopping, bypassing

 
(b)
Compressors - Tooling

 
(c)
Pressure recorders

 
(d)
Etc.

Appearance
Workmanship
Mechanical potential
Electrical potential
Operation of Production - Peak shaving
Combustible gas indicator operation
Underground plant locating
Principles of regulation
Product transfers (Propane)
Safety
Principles of corrosion control
Environmental awareness


Utility II -


District regulation and maintenance of equipment
Maintenance of production equipment
 
(a)
Compressors

 
(b)
Vaporizers

 
(c)
Mixing Unit

Intermediate corrosion testing
Operation of telemetering




Utility I  - (Advanced Utility)


Tractor - Backhoe license & operation
Diagnose Production equipment problems
Diagnose Distribution system problems
Advanced corrosion testing
Department record keeping
Operation of flame ionization unit
Pinpointing leakage
Leadership
Environmental awareness


*
Distribution Dept. refers to combination of Production and Distribution Dept.
employees.


 
47

--------------------------------------------------------------------------------

 

Appendix B



- SERVICE A -




In order to be considered for the Service A classification, an applicant must
have been classified as a Service First Class for at least one (1) year.


The Company and Union will establish a Review Board consisting of two (2)
members from the Company and two (2) members from the Union.  The general duties
of the Service A classification and the qualifications and criteria for
advancement to that position from Service First Class will be established by the
Review Board.  The Review Board will approve promotion of all applicants for
promotion to Service A.


In the event that the Review Board deadlocks on the duties, criteria,
qualifications, testing or the decision for promotion, the final decision will
be made by the Company subject to the Union's right to grieve and arbitrate.


The attached sheet shows a general summary of the job duties for these new
classifications.  The exact duties and criteria for advancement will be
determined by the Review Board and therefore this is a suggested guideline.


Any employee who has been promoted to Service A shall have the right, within the
first ninety (90) days after his promotion, to revert back to the classification
of Service First Class if he so desires.


Listed below is some of the criteria which will be used to determine if a
Service First Class can be promoted to Service A:


 
1.
Good knowledge of the Mass. Fuel Gas Code



 
(a)
The employee will be asked to answer questions regarding his general knowledge
of the Code.



 
(b)
The employee will be asked several "detailed" questions regarding the Code with
an open book available.



 
(c)
The employee should show a continuing interest that he is keeping abreast of the
Code.



 
2.
Good ability handling and solving difficult service problems.



 
(a)
The employee will be required to answer questions regarding his knowledge and
experience in the areas of electricity, controls, air conditioning, and high
input burners.



 
(b)
The employee will be required to have a hands-on test (field and/or in shop)
regarding the diagnosing and solving of planned service problems.  The types of
planned service problems might include some or all of the following:  defective
gas valves, low pressure in air conditioning unit, undersized gas regulator,
conversion burner improperly installed, industrial process equipment
malfunctioning, propane installation incorrectly installed, electric igniter or
appliance not properly grounded.


 
48

--------------------------------------------------------------------------------

 

 
Other examples may be used in order to determine the ability, experience and
knowledge of the Service First Class.



 
(c)
The employee should indicate an interest and desire to keep himself abreast of
new technology and equipment.



 
3.
Handling customer relations problems.



 
(a)
The employee must be able to solve the more difficult customer service problems,
possibly a problem that was not repaired by other customer service
personnel.  Therefore, he must be able to present a positive image of the
Company in dealing with customers.



 
(b)
The employee may be required to determine the reasons for a high bill complaint
and therefore, must be able to deal with irate customers.



 
4.
Dealing with fellow employees.



The Service A employee will on occasion be responsible for coordinating other
customer service personnel on larger jobs and must therefore, be able to work
with and direct as needed the work activities of his fellow employees.


 
5.
Additional proficiency in heating controls and handling specialized equipment.



The employee must be able to converse with factory representatives, customers
and others as required in discussing service problems regarding electric
controls or specialized equipment.


 
6.
Assisting supervisors in the training of others during normal working hours.



The employee must be capable of assisting in a training program to other service
personnel on a formal basis, such as a classroom situation.

 
49

--------------------------------------------------------------------------------

 

Appendix C


Customer Information Services Progression


1.
The Customer Information Services Progression consists of four (4) pay grades in
the Job Classification of Customer Representative:



Customer Representative -  Step A
Customer Representative -  Step B
Customer Representative -  Step C
Customer Representative -  Step D


2.             In order to be deemed qualified to fill the position of Customer
Representative, an applicant must possess good analytical and written/verbal
communication skills.


3.
Progression from Customer Representative Step A to Step B, Step B to Step C, and
Step C to Step D, shall each be based on the following criteria:



 
a.
Request for progression submitted by the employee after having completed work at
the lower grade for the minimum time requirement indicated in the progression
timetable of “Schedule A”; and



 
b.
Upon approval for progression by the Review Committee after evaluation of the
employee’s oral review and written test, hands on test, call monitoring and
employee evaluation.


 
4.
Applicants for progression, after completion of the minimum time in each step,
which is set forth in paragraph 3.a. above, may submit a request for
progression. .  If an employee fails an evaluation they may request
re-evaluation 3 times within the next 6 months beginning with the date of
failure and with a minimum of 30 days between requests for re-evaluation.

 
5.
Employees who previously held the classification of Customer Representative and
who fill a vacancy as a Customer Representative – Step A, will be eligible to
advance to Customer Representative Step B, Step C or Step D after three (3)
months on the job and approval for progression by the Review Committee in
accordance with the criteria set forth in paragraph 3.b. above.  Employees
denied approval for progression may submit future requests at intervals
indicated in paragraph 4.



6.   
The Review Committee shall consist of two (2) Customer Representatives Step D
and two (2) Company Supervisors.  In the event that the Review Committee
deadlocks on a decision as to the progression of an individual, the final
decision shall be made by the Company, subject to the Union’s right to grieve
and to arbitrate.

 
7.
Once an employee becomes classified as a Customer Representative at any step of
the progression for that classification, the employee will be required to
progress to Step D and to be fully qualified to perform all of the required
duties, functions and responsibilities of Step D within a three (3) year period
of time from the date on which the employee first became classified as a
Customer Representative at any step.  If, at the end of said three (3) year
period of time, the employee has not progressed successfully to Step D, or if at
any time while in progression an employee has failed to progress and, as a
consequence, it becomes known that the employee will not be able to progress to
Step D within three (3) years, the Company will meet with the Union and with the
Union’s input



 
50

--------------------------------------------------------------------------------

 
develop a ninety (90) day remedial training plan for the employee who it has
been determined is unable to progress.  At the end of the remedial training
period, the Company will determine whether the employee will be able to progress
and, if the Company determines that the employee will not be able to progress,
the employee may bid on any open position in the bargaining unit which the
employee is qualified to fill or, if there is a Customer Service Clerk who is
qualified and desirous of entering into the customer representative progression,
to substitute for that employee in the Customer Service Clerk position.  If
there are no open positions in the bargaining unit which the employee is
qualified to fill, or the employee is unable to substitute into the Customer
Service Clerk position, the employee shall be laid off with recall rights in
accordance with Article VII, Sections 1(d) and (e) of the Agreement.  The
provisions of this paragraph will not be applicable to any employee who was a
regular employee in the CIC progression as of April 1, 2009.  Any employee who
is removed from the CIC progression in accordance with this provision shall not
have the right at any time in the future to be re-employed by the Company in the
CIC progression and no employee in the CIC progression shall receive more than
one (1) ninety (90) day remedial training period, unless mutually agreed to by
the parties.


8.
The use of tapes or monitoring can be used for disciplinary purposes with the
Unions right to grieve and arbitrate.


 
51

--------------------------------------------------------------------------------

 

Appendix D


Attendance Improvement Program




The efficient operation of the Company requires that employees consistently
maintain satisfactory attendance and punctuality.


For the purposes of this program, absences are evaluated on the number of days
absent from work and any patterns noted.


All days taken out of work, including excused (with doctor’s note) and unexcused
absences, are used in determining total days out of work.  However, excluded
from this total are days on FMLA  or SNLA approved leave of absence, FMLA
approved intermittent leave of absence, jury duty, union business, bereavement,
vacation and holidays.


In determining “excessive” absenteeism, all days absent from work are added
together.  If the total number of days for that employee in any three (3) month
period equals five (5) days or more in the period for that employee, that is
considered excessive absenteeism under these guidelines.


Under this program, when an employee’s record indicates excessive absenteeism in
accordance with the guidelines above, the goal of the Company is to restore that
employee’s attendance to a satisfactory level.  The Company will implement a
plan of progressive discipline, as outlined below, to ensure the successful
attainment of this goal.


Consultation/Verbal Warning
If an employee’s attendance record is considered excessive as defined above,
Human Resources will meet with the employee to discuss the employee’s attendance
record, the importance of maintaining an acceptable attendance record and ways
to improve the employee’s attendance.  The employee will also be given a verbal
warning, and the warning will be documented, that formal written discipline will
follow unless that employee’s attendance shows an immediate, substantial and
sustained improvement.  Special consideration may be given in response to a
doctor’s note confirming that a recurring condition exists.


Written Warning
After a verbal warning, if an employee’s attendance record continues to be
unsatisfactory following or within a three (3) month period of time, and the
employee’s absence record equals or exceeds three (3) days, he or she will be
given a written warning.  The employee will be warned that further disciplinary
action up to and including termination of employment will follow unless
attendance shows immediate, substantial and sustained improvement.


Suspension (1) Day
After the written warning, if the employee’s attendance record continues to be
unsatisfactory following or within a three (3) month period of time, and the
employee’s absence record equals or exceeds three (3) days, he or she will be
given a one (1) day unpaid suspension.  The employee will be warned that further
disciplinary action up to and including termination of employment will follow
unless attendance shows immediate, substantial and sustained improvement.


Suspension (3) Day
 After the one (1) day suspension, if the employee's attendance record continues
to be unsatisfactory

 
52

--------------------------------------------------------------------------------

 

following or within a three (3) month period of time, and the employee’s absence
record equals or exceeds three (3) days, he or she will be given a three (3) day
unpaid suspension.  The employee will be warned that discharge will follow in
the absence of immediate, substantial and sustained improvement.


Termination of Employment
After the three (3) day unpaid disciplinary suspension, a monthly review will
take place. If the employee's attendance record equals or exceedsone (1) day
absent based on the standards described above, such employee will be suspended
without pay pending a decision to terminate employment.  The decision to
terminate an employee's employment will be made as soon as administratively
feasible follow such suspension.


Issuance and Removal of
Attendance Warning Notices


Verbal warnings, written warnings, and suspensions will become inactive after
one (1)  year from the date of the most recent disciplinary action.
 


EAP
As appropriate the employee will be reminded of the availability of EAP if
warranted.


Company/Union Review
The Company and Union agree to meet semi-annually to review absenteeism and the
Attendance Improvement Program.

 
53

--------------------------------------------------------------------------------

 



Exhibit A


Letter of Understanding
 

     March 5, 2010      
Mr. Michael Ferriter, President
and
Mr. Stephen Finnigan
Local No. 12325
 
Sub-District Director
United Steelworkers
 
District 4, United Steelworkers,
AFL-CIO-CLC
 
AFL-CIO-CLC



Dear Messrs. Ferriter and Finnigan:


Notwithstanding the provisions of Article XIII, Section 3 of the Agreement, if
during the contract term an employee of the Company accepts a casual position
with the International Union, the Company will provide the employee with a leave
of absence, without pay, for a period not to exceed three (3) years.  This
commitment shall be limited to one employee and the leave of absence shall be
terminated if the employee’s position with the Union is made permanent.





 
Very truly yours,
         
Richard E. Nasman                                           
 
Richard E. Nasman
 
Director of Operations
       
Concurrence of:
Concurrence of:
       
Stephen Finnigan                                           
Michael E. Ferriter                                           
United Steelworkers
United Steelworkers
Sub-District Director
Local No. 12325
Date: 3/5/10
Date:  3/5/10




 
54

--------------------------------------------------------------------------------

 

Exhibit B


Letter of Understanding


 



     March  5, 2010      
Mr. Michael Ferriter, President
and
Mr. Stephen Finnigan,
Local No. 12325
 
Sub-District Director
United Steelworkers
 
District 4, United Steelworkers
AFL-CIO-CLC
 
, AFL-CIO-CLC



Dear Messrs. Ferriter and Finnigan:


This will serve to confirm the statement which was made by the Company to the
Union during the collective bargaining negotiations for the current
Agreement.  As of that time, the Company indicated that it was its intention to
implement the following new work schedules during the contract term:
 

 Service Department        
Division
Work Schedule
Shift Hours
Number of Employees
       
Pittsfield
       
Mon-Fri *
       
Noon-8:30 p.m.
(2)
   
1:00 pm-9:30 p.m.
(2)
         
Tue-Sat *
7:30 am-4:00 p.m.
(2)
   
Noon-8:30 p.m.
(1)
   
1:00 pm-9:30 p.m.
(1)
         
* September through April
           
Greenfield
               
Mon-Fri *
Noon-8:30 p.m.
(1)
   
1:00 pm-9:30 p.m.
(1)
         
Tue-Sat *
7:30 am-4:00 p.m.
(1)
   
1:00 p.m. - 9:30 p.m.
(1)
                 
* September through April
 
   




 
55

--------------------------------------------------------------------------------

 



Division
Work Schedule
Shift Hours
Number of Employees
       
North Adams
       
Mon-Fri *
Noon-8:30 p.m.
(1)
   
1:00 p.m.- 9:30 p.m.
(1)
         
Tue-Sat *
7:30 am-4:00 p.m.
(1)
   
1:00 pm-9:30 p.m.
(1)
         
* September through April
           

 



 Customer Information Center      
Work Schedule
Shift Hours
Number of Employees
     
Mon-Fri *
Noon-8:30 p.m.
(1)
 
1:00 p.m.- 9:30 p.m.
(1)
     
Tue-Fri*
1:00 pm-9:30 p.m.
(2)
Sat
7:30 am-4:30 p.m.
         
* September through April
       



These schedules may be changed in accordance with the procedures set forth in
Article IV of the Agreement, except that the Company will not during the
contract’s term increase the number of Tuesday through Saturday shifts listed
above or establish a Sunday Shift without the mutual agreement of the Union.







 
Very truly yours,
     
Richard E. Nasman
 
Richard E. Nasman
 
Director of Operations
       
Concurrence of:
Concurrence of:
       
Stephen Finnigan                                           
Michael E. Ferriter                                           
United Steelworkers
United Steelworkers
Sub-District Director
Local No. 12325
   
Date: 3/5/10
Date:  3/5/10




 
56

--------------------------------------------------------------------------------

 

Exhibit C


Letter of Understanding
Vacation Scheduling - 30 Year Employees
 



     March   5, 2010      
Mr. Michael Ferriter, President
and
Mr. Stephen Finnigan,
Local No. 12325
 
Sub-District Director
United Steelworkers
 
United Steelworkers
AFL-CIO-CLC
 
AFL-CIO-CLC



Dear Messrs. Ferriter and Finnigan:


This will serve to confirm the agreement which was reached during the
negotiations for the most recent collective bargaining agreement.


During the term of the current collective bargaining agreement, employees who
have thirty (30) or more years of continuous service with the Company shall be
entitled to schedule their first three (3) weeks of vacation in a calendar year,
in the same manner as that provided for in Article V, Section 1, paragraphs (c)
- (e) of the agreement for the scheduling of employee’s first two (2) weeks of
vacation.







 
Very truly yours,
     
Richard E. Nasman
 
Richard E. Nasman
 
Director of Operations
       
Concurrence of:
Concurrence of:
       
Stephen Finnigan                                           
Michael E. Ferriter                                           
United Steelworkers
United Steelworkers
Sub-District Director
Local No. 12325
   
Date: 3/5/10
Date:  3/5/10




 
57

--------------------------------------------------------------------------------

 

Exhibit D


Letter of Understanding


 

     March   5, 2010      
Mr. Michael Ferriter, President
and
Mr. Stephen Finnigan,
Local No. 12325
 
Sub-District Director
United Steelworkers
 
United Steelworkers
AFL-CIO-CLC
 
AFL-CIO-CLC





Dear Messrs. Ferriter and Finnigan:


This letter is intended to document an agreement between the Company and the
United Steelworkers  Local No. 12325-1 regarding scheduled overtime for
operation of the Whately LNG Plant


Historically, it has been standard practice to use the Greenfield Distribution
On-Call person for operation of the Whately LNG Plant, outside of normal work
hours. Under this agreement, when the Whately LNG plant is scheduled for
operation (i.e determined that it is required by 3:30 pm the day prior to
operation)the assignment will be made to the employee from the Greenfield
Distribution department who is qualified and is the low person on the overtime
list.  If the Plant is required to be operated and not scheduled by 3:30 pm the
day prior, or no volunteers are available to work the scheduled assignment, the
Greenfield Distribution On-Call person will be utilized.


This letter will expire on March 31, 2014  unless the parties in collective
bargaining negotiations for a new contract specifically agree to extend it
either in the same or an  amended form.





 
Very truly yours,
         
Richard E. Nasman
 
Richard E. Nasman
 
Director of Operations
       
Concurrence of:
Concurrence of:
   
Stephen Finnigan                                           
Michael E. Ferriter                                           
United Steelworkers
United Steelworkers
Sub-District Director
Local No. 12325
   
Date: 3/5/10
Date:  3/5/10




 
58

--------------------------------------------------------------------------------

 

Exhibit E


Letter of Understanding


 

     March  5, 2010      
Mr. Michael Ferriter, President
and
Mr. Stephen Finnigan,
Local No. 12325-1
 
Sub-District Director
United Steelworkers
 
United Steelworkers
AFL-CIO-CLC
 
AFL-CIO-CLC





This letter is intended to document an agreement between the The Berkshire Gas
Company (the “Company”) and the United Steelworkers and its Local No. 12325-1
(the “Union”) regarding various issues agreed to as part of a Settlement
Agreement dated June 6, 2005.


The Company and Union have agreed on restructuring and workrule changes that
involve Meter Reading and the, Meter Shop.  The following changes will become
effective upon the execution of this letter.


Meter Reading will be associated with the Meter Shop with the following
understanding.  By its association, it is understood that work which has been
performed by Meter Readers is not considered Meter Work under Article XVIII,
Section 1 of the CBA.
 
 
 
a)
Meter Readers will provide assistance in performing Meter Shop duties when
necessary.

 
b)
Meter Readers and Meter Shop employees can be utilized to change and re-program
ERT’s in the field.

 
c)
Meter Shop employees will be trained and utilized to assist with Meter Reading.



A Meter Shop Review Board, similar in format and content as to that contained in
Appendix B of the CBA, will develop general duties and advancement criteria.





 
Very truly yours,
         
Richard E. Nasman
 
Richard E. Nasman
 
Director of Operations
       
Concurrence of:
Concurrence of:
   
Stephen Finnigan                                           
Michael E. Ferriter                                           
United Steelworkers
United Steelworkers
Sub-District Director
Local No. 12325
   
Date: 3/5/10
Date:  3/5/10

 
 
59 

--------------------------------------------------------------------------------